

PURCHASE AND SALE AGREEMENT


DATED NOVEMBER 5, 2010


AMONG


MEGAENERGY, INC.


AND


SAGA PETROLEUM CORP.


AS SELLER


AND


GASTAR EXPLORATION USA, INC.


AS BUYER

 
 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS



     
PAGE
1.
Purchase and Sale
1
       
(a)
Properties
1
 
(b)
Excluded Properties
4
     
2.
Purchase Price; Deposit
5
     
3.
Effective Time and Purchase Price Adjustments
6
       
(a)
Purchase Price Increases
6
 
(b)
Purchase Price Decreases
7
 
(c)
Collection of Receivables
7
 
(d)
Allocation
8
 
(e)
Tax Allocation
8
 
(f)
Allocation and Payment of Taxes
8
 
(g)
Audit Adjustments
9
 
(h)
Tax Refunds
9
     
4.
Representations of Seller
9
       
(a)
Organization
9
 
(b)
Authority
9
 
(c)
Enforceability
9
 
(d)
No Conflicts
10
 
(e)
Foreign Person
10
 
(f)
Bankruptcy
10
 
(g)
Brokers
10
 
(h)
Rentals and Royalties
10
 
(i)
Taxes
10
 
(j)
Claims and Litigation
11
 
(k)
Consents and Preferential Rights
11
 
(l)
Outstanding Capital Commitments
11
 
(m)
Contracts
11
 
(n)
The Records
11
 
(n)
No Violation
12
 
(o)
Parties to Unitization Agreements
12
     
5.
Representations of Buyer
12
       
(a)
Organization
12
 
(b)
Authority
12
 
(c)
Enforceability
12
 
(d)
No Conflicts
12
 
(e)
SEC Disclosure
13
 
(f)
Financial Ability
13


 
i

--------------------------------------------------------------------------------

 



 
(g)
Investment Experience
13
 
(h)
Physical and Environmental Defects
13
 
(i)
Brokers
13
     
6.
Pre-Closing Covenants
14
       
(a)
Access
14
 
(b)
Seller’s Pre-Closing Covenants
14
 
(c)
Buyer’s Covenants
15
     
7.
Title Matters
15
       
(a)
Title Definitions
15
 
(b)
Permitted Encumbrances
16
 
(c)
Title Defect Notice
18
 
(d)
Title Defect Remedies
18
 
(e)
Post-Closing Curative
19
 
(f)
Termination
20
 
(g)
Exclusive Remedy
20
     
8.
Environmental Matters
20
       
(a)
Environmental Definitions
20
 
(b)
Acknowledgements
22
 
(c)
Environmental Assessment
22
 
(d)
Environmental Defect Notice
23
 
(e)
Environmental Remedies
23
 
(f)
Post-Closing Remediation
24
 
(g)
Termination
24
 
(h)
Exclusive Remedy
24
     
9.
Casualty Loss
24
       
(a)
Risk of Loss
24
 
(b)
Casualty Loss
25
 
(c)
Casualty Remedies
25
 
(d)
Post-Closing Remedies
25
 
(e)
Casualty Termination
26
 
(f)
Casualty Disputes
26
     
10.
Preferential Rights and Consents
26
     
11.
Conditions Precedent to the Obligations of Seller to Close
26
       
(a)
Representations and Warranties
27
 
(b)
No Litigation
27
 
(c)
Closing Obligations
27
     
12.
Conditions Precedent to the Obligations of Buyer to Close
27
       
(a)
Representations and Warranties
27
 
(b)
No Litigation
27


 
-ii-

--------------------------------------------------------------------------------

 



 
(c)
Closing Obligations
27
     
13.
Closing
27
       
(a)
Preliminary Settlement Statement
28
 
(b)
Closing Deliverables
28
     
14.
Post-Closing Adjustments
29
       
15.
Post-Closing Covenants
30
       
(a)
Recording and Sales Tax
30
 
(b)
Records
30
 
(c)
Suspense Funds
30
 
(d)
Assumption
30
     
16.
Operations
30
     
17.
Indemnities
31
         
(a)
Seller’s Indemnification
31
 
(b)
Buyer’s Indemnification
31
 
(c)
Buyer’s Environmental Indemnification
31
 
(d)
Monetary Damages
31
 
(e)
Monetary Limitation
32
 
(f)
Time Limitation
32
 
(g)
Compromise or Settlement
33
 
(h)
Mitigation
33
 
(i)
Knowledge
33
 
(j)
Exclusive Remedy
33
     
18.
Disclaimers
34
     
19.
Termination and Remedies
35
         
(a)
Termination
35
 
(b)
Buyer’s Remedy
35
 
(c)
Seller’s Remedy
36
     
20.
Notices
36
     
21.
Miscellaneous
37
         
(a)
Exhibits
37
 
(b)
Integration
37
 
(c)
Amendments
37
 
(d)
No Assignment
37
 
(e)
Binding Effect
38
 
(f)
Relationship
38
 
(g)
Third Parties
38
 
(h)
No Merger; Survival
38
 
(i)
Expenses and Fees
38


 
-iii-

--------------------------------------------------------------------------------

 



 
(j)
Arbitration
38
 
(k)
Governing Law
39
 
(l)
Press Releases
39
 
(m)
Interpretation
39
 
(n)
Headings
39
 
(o)
Like-Kind Exchanges
39
 
(q)
Further Assurances
40
 
(r)
Counterparts
40
 
(s)
Facsimile and Electronic Signatures
40
 
(t)
Construction
40
 
(u)
Additional Agreements
41



List of Exhibits and Schedules


Exhibit A-1 – The Leases


Exhibit A-2 – Fee Interests


Exhibit B – The Wells


Exhibit C – The Equipment


Exhibit D – The Surface Rights


Exhibit E – The Material Contracts


Exhibit F – The Pipeline


Exhibit G – The Area of Mutual Interest


Exhibit H – The Assignment


Exhibit I – The Non-Foreign Affidavit


Schedule 3(d) – Allocation of Purchase Price


Schedule 4(d) – Disclosure Schedule

 
-iv-

--------------------------------------------------------------------------------

 

Definitions


“Additional Interests” has the meaning set forth in Section 6(c)(ii).


“Adjusted Purchase Price” has the meaning set forth in Section 3.


“Allocated Value” has the meaning set forth in Section 3(d) and Section 7(a)(i).


“AMI” has the meaning set forth in Section 6(c)(ii).


“Assignments” has the meaning set forth in Section 13(b)(i).


“Bank” has the meaning set forth in Section 7(d)(iii).


“Bank Liens” has the meaning set forth in Section 7(d)(iii).


“Bank Payoff” has the meaning set forth in Section 13(b)(iii).


“Business Day” means any day other than a Saturday or Sunday or a day on which
the banking institutions in the State of Texas  are authorized by Law to close.


“Buyer’s Notice Date” has the meaning set forth in Section 7(c).


“Casualty Event” has the meaning set forth in Section 9(b).


“Casualty Loss” has the meaning set forth in Section 9(b).


“Casualty Threshold” has the meaning set forth in Section 9(b).


“Claim Deductible” has the meaning set forth in Section 17(e).


“Claims” has the meaning set forth in Section 17.


“Closing” has the meaning set forth in Section 13.


“Closing Date” has the meaning set forth in Section 13.


“Code” has the meaning set forth in Section 3(e).


“Deposit” has the meaning set forth in Section 2.


“Disclosure Schedule” has the meaning set forth in Section 4(d).


“Effective Time” has the meaning set forth in Section 3.

 
-v-

--------------------------------------------------------------------------------

 


“Environmental Basket” has the meaning set forth in Section 8(a)(i).


“Environmental Defect” has the meaning set forth in Section 8(a)(iii).


“Environmental Defect Notice” has the meaning set forth in Section 8(d).


“Environmental Threshold” has the meaning set forth in Section 8(a)(v).


“Environmental Threshold Overall Limit” has the meaning set forth in Section
8(a)(v).


“Environmental Laws” has the meaning set forth in Section 8(a)(iv).


“Environmental Response” has the meaning set forth in Section 8(e).


“Equipment” has the meaning set forth in Section 1(a)(iii).


“Escrow Account” has the meaning set forth in Section 2.


“Escrow Agent” has the meaning set forth in Section 2.


“Escrow Agreement” has the meaning set forth in Section 2.


“Excluded Properties” has the meaning set forth in Section 1(b).


“Fee Interests” has the meaning set forth in Section 1(b)(xiii).


“Final Settlement Statement” has the meaning set forth in Section 14.


“Governmental Authority” means any national, regional, state, county or
municipal government, domestic or foreign, any agency, board, bureau,
commission, court, department or other instrumentality of any such government
that has jurisdiction over any Party or any of its respective business or
assets.


“Horseshoe Run” means Horseshoe Run Services, LLC, a Colorado limited liability
company.


“Indemnity Deadline” has the meaning set forth in Section 17(f).


“Land” has the meaning set forth in Section 1(a)(i).


“Law” shall mean any and all law, rule, regulation, statute, ordinance, order,
judgment, writ, injunction or decree of any Governmental Authority including
federal, state, local and tribal authorities.


“Leases” has the meaning set forth in Section 1(a)(i).

 
-vi-

--------------------------------------------------------------------------------

 


“Material Contracts” has the meaning set forth in Section 1(a)(vi).


“Mechanic’s Liens” has the meaning set forth in Section 7(d)(iii).


“Monetary Limitation” has the meaning set forth in Section 17(e).


“Net Revenue Interest” has the meaning set forth in Section 7(a)(i).


“NORM” has the meaning set forth in Section 8(a)(vi).


“Notice” has the meaning set forth in Section 20.


“Operator” has the meaning set forth in Section 16(a).


“Outside Termination Date” has the meaning set forth in Section 19(a).


“Person” means an individual, corporation, partnership, limited liability
company, joint venture, association, joint stock company, trust, unincorporated
organization or other entity or Governmental Authority.


“Permitted Encumbrances” has the meaning set forth in Section 7(b).


“Pipeline” has the meaning set forth in Section 1(a)(vii).


 “Post-Closing Date” has the meaning set forth in Section 7(e).


“Preliminary Amount” has the meaning set forth in Section 13(a).


“Preliminary Settlement Statement” has the meaning set forth in Section 13(a).


“Production” has the meaning set forth in Section 1(a)(iv).


“Production Taxes” has the meaning set forth in Section 1(a)(viii).


“Properties” has the meaning set forth in Section 1(a).


“Property Taxes” has the meaning set forth in Section 1(a)(viii).


“Purchase Price” has the meaning set forth in Section 2. 


“Recording Costs” has the meaning set forth in Section 15(a).


“Records” have the meaning set forth in Section 1(a)(viii).
 
“Remediation Value” has the meaning set forth in Section 8(a)(vii).

 
-vii-

--------------------------------------------------------------------------------

 


“Sales Tax” has the meaning set forth in Section 15(a).


“Securities Laws” has the meaning set forth in Section 5(e).


“Seismic Data” means M/S’s proprietary 3-D seismic data covering a portion of
the Land.


“Seller Group” has the meaning set forth in Section 17(b).


“Seller’s Response Date” has the meaning set forth in Section 7(d).


“Settlement Date” has the meaning set forth in Section 14.


“Surface Rights” has the meaning set forth in Section 1(a)(v).


“Title Basket” has the meaning set forth in Section 7(a)(ii).


“Title Defect” has the meaning set forth in Section 7(a)(iv).


“Title Defect Notice” has the meaning set forth in Section 7(c).


“Title Defect Value” has the meaning set forth in Section 7(a)(v).


“Title Threshold” has the meaning set forth in Section 7(a)(vi).


“Title Threshold Overall Limit” has the meaning set forth in Section 7(a)(vi).


“Qualified Exchange Accommodation Titleholder” has the meaning set forth in
Section 20(p).


“Qualified Intermediary” has the meaning set forth in Section 20(p).


“Wells” has the meaning set forth in Section 1(a)(ii).


“Withdrawn Properties” means the Properties withdrawn pursuant to Section
7(d)(v), Section 8 (e)(iii) and Section 9(c).


“Working Interest” has the meaning set forth in Section 7(a)(vii).

 
-viii-

--------------------------------------------------------------------------------

 


PURCHASE AND SALE AGREEMENT


THIS PURCHASE AND SALE AGREEMENT (this “Agreement”), executed on November 5,
2010, and effective as of the Effective Time, is among MEGAENERGY, INC., a
Colorado corporation (“Mega”), and SAGA PETROLEUM CORP., a Colorado corporation
(“Saga”), and GASTAR EXPLORATION USA, INC., a Michigan corporation (“Buyer”).
Mega and Saga shall be referred to herein, collectively, as “Seller.” Seller and
Buyer may be referred to herein, individually, as a “Party,” and, collectively,
as the “Parties.”


Recitals


A.          Seller owns certain rights and interests in and to the certain oil
and gas properties (the “Properties”) located in the State of West Virginia, as
more particularly described in Section 1(a) below.


B.          Pursuant to that certain Farmout Agreement (the “Farmout
Agreement”), dated May 25, 2010, among Mega and Saga, and Buyer, Buyer has the
right to conduct the Work Program upon the Properties, as more particularly
described in the Farmout Agreement, and acquire an option to to purchase and
acquire from Seller 66.67% or 100% of Seller’s right, title and interest in and
to the Properties (the “Farmout Percentage”), in accordance with the terms and
conditions of this Agreement.


Agreement


FOR ONE HUNDRED DOLLARS ($100.00), the mutual premises and covenants contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties hereby agree as follows:


1.           Purchase and Sale.
 
(a)           Properties.  Subject to the terms and conditions of this
Agreement, Seller agrees to sell, assign, convey and transfer to Buyer, and
Buyer agrees to purchase, acquire and assume from Seller, at the Closing (as
hereinafter defined below), but effective as of the Effective Time, the Farmout
Percentage of Seller’s right, title and interest in and to the following,
excluding the Excluded Properties (collectively, the “Properties”):
 
(i)           The undivided interests in, to and under the leasehold estates
created by the oil and gas leases described in Exhibit A-1 hereto (the
“Leases”). Except for the Excluded Properties, the Leases and the Land are
intended to include the Farmout Percentage of Seller’s right, title and interest
in and to the Leases including the Farmout Percentage of Seller’s right, title
and interest in and to the oil, gas and other hydrocarbons in, on or under or
that may be produced from the Leases and the Land from and after the Effective
Time, and the Farmout Percentage of Seller’s right, title and interest in and to
the royalty, leasehold, working, operating, carried, net revenue, net profit,
reversionary and any other rights and interests of a similar nature, together
with all other rights and interests arising by operation of law or otherwise in
connection with the pooling, unitization or communitization of any of the Leases
or any portion of the Land.

 
1

--------------------------------------------------------------------------------

 

(ii)          The oil and gas production, injection, pressure maintenance and
salt water disposal wells located upon the Land as of the Effective Date,
whether producing or non-producing, including those described in Exhibit B
hereto (collectively, the “ Existing Wells”), as well as the wells drilled by
Buyer pursuant to the Work Program in accordance with the Farmout Agreement (the
“New Wells”)(the Existing Wells and the New Wells shall be referred to herein,
collectively as the “Wells”).
 
(iii)         The equipment, personal property, facilities, improvements,
structures and fixtures located on the Land, or used in connection with the
Leases or the Wells, for the production, gathering, treatment, compression,
transportation, processing, sale or disposal of hydrocarbons or water produced
from the Wells, including all wells, well-bores, casing, tubing, wellheads,
gauges, valves, rods, tanks, pumps, pads, pits, cellars, sumps, separators,
treaters, compressors, pipelines and other improvements, including those
described in Exhibit C hereto (collectively, the “Equipment”).
 
(iv)         The oil, gas, condensate and other hydrocarbon production produced
from the Land covered by the Leases, or attributable thereto, or to lands pooled
or unitized therewith, together with all proceeds from and rights relating to
such Production from and after the Effective Time (the “Production”).
 
(v)          The easements, rights-of-way, permits, licenses, servitudes, access
agreements, surface use agreements or other similar interests affecting the
Leases, the Lands or the Wells including those described in Exhibit D hereto
(collectively, the “Surface Rights”).
 
(vi)         The agreements, contracts, licenses, permits, options, leases,
franchises and other documents related to the ownership or operation of the
Leases, the Wells, the Production, the Surface Rights or the Equipment including
all operating, unit, pooling, communitization, exploration, farm-out,
participation, area of mutual interest, gathering, water disposal, processing,
transportation and product purchase agreements, options, and orders and
decisions of state and federal regulatory authorities including those described
in Exhibit E hereto (collectively, the “Material Contracts”).
 
(vii)        The natural gas gathering and transportation system, and related
facilities and, to the extent set forth below, agreements, used in connection
with the Leases, the Land, the Wells and the Production, owned by Horseshoe Run
Services, LLC (“Horseshoe Run”), a Colorado limited liability company (in which
Saga is the manager, and Mega and Saga own all of the membership interests)
described in Exhibit F hereto (collectively, the “Existing Pipeline”), as well
as the pipeline constructed by Buyer pursuant to the Work Program in accordance
with the Farmout Agreement (the “New Pipeline”)(the Existing Pipeline and the
New Pipeline shall be referred to herein, collectively as the “Pipeline”),
including:

 
-2-

--------------------------------------------------------------------------------

 

(A)           natural gas gathering lines, pipelines, meters, valves, gauges,
pumps, traps, compressors, pigs, manifolds, engines, motors, tanks, vessels,
towers, pads, structures, fixtures, power lines, roads and improvements;
 
(B)           rights-of-way, easements, leases, licenses, permits, surface
access agreements, servitudes, franchises, consents, approvals, waivers,
authorizations, registrations, certificates and other rights (including those
granted by any governmental authority) and other similar rights that are held by
Horseshoe Run and necessary for the ownership or operation of the Pipeline;
 
(C)           to the extent set forth on Exhibit F, all of the leases, contracts
and agreements with respect to the Pipeline or the business of Horseshoe Run,
including compressor leases, natural gas purchase agreements, transportation
agreements, gas sale agreements, and any other agreements under which Horseshoe
Run has the right or obligation to gather, compress, dehydrate, transport, sell
or provide other services with respect to third party gas delivered into or
through the Pipeline;
 
(D)           all natural gas and natural gas liquids contained in the Pipeline,
other than that owned by any third party; and
 
(E)           all other rights and benefits, intangible or tangible, pertaining
to the Pipeline, together with all warranties, guarantees, sureties and
indemnities in favor of Horseshoe Run from third parties related to the
Pipeline.
 
(viii)      Copies of Seller’s files and records (collectively, the “Records”)
directly related to the Leases, the Land, the Wells, the Equipment, the
Production, the Surface Rights, the Material Contracts and the Pipeline
including: (A) title abstracts, reports, memos, opinions and policies, leases,
assignments, deeds, agreements, contracts, rights-of-way, surveys, maps, plats,
and related correspondence; (B) well files, logs, and operations, engineering
and maintenance records; (C) joint interest billing, lease operating expense,
division of interest, and accounting records (excluding Seller’s state and
federal income tax information); (D) severance, production and similar taxes and
assessments attributable to the Properties (“Production Taxes”) and ad valorem
property taxes and assessments attributable to the Properties (“Property
Taxes”); but specifically excluding the records and files related to the
Excluded Properties described in Section 1(b) below.

 
-3-

--------------------------------------------------------------------------------

 

(ix)         All funds, monies, proceeds, income, revenues, credits, receipts
and benefits (and any advances or prepayments) attributable to the Properties,
or the operation thereof, after the Effective Time.
 
(x)          All Claims for any refund of or loss carry forwards with respect
to: Production Taxes for any period after the Effective Time.
 
(xi)         All Claims in favor of Seller: (A) arising from acts, omissions or
events, or damage to or destruction of the Properties occurring after the
Closing Date, subject to Section 9 below; (B) arising under or with respect to
any of the Leases and the Material Contracts attributable to periods of time
after the Closing Date (including audit rights, and claims for overpayments,
adjustments, credits or refunds).
 
(xii)        The Seismic Data (as defined in the Farmout Agreement).
 
(b)  Excluded Properties.  Notwithstanding anything to the contrary, the
following rights and interests (collectively, the “Excluded Properties”) are not
included in the definition of the Properties, and Seller hereby expressly
reserves, excepts and retains unto Seller all of Seller’s right, title and
interest in and to the following:
 
(i)           The production attributable to the Properties prior to the
Effective Time, and the production attributable to the Withdrawn Properties
before or after the Effective Time, together with all proceeds from and rights
relating to the sale of such production.
 
(ii)          All funds, monies, proceeds, income, revenues, credits, receipts
and benefits (and any security, deposits, bonds, advances or prepayments): (A)
attributable to the Properties, or the operation thereof, prior to the Effective
Time; or (B) attributable to the Withdrawn Properties before or after the
Effective Time.
 
(iii)         All Claims for any refund of or loss carry forwards with respect
to: (A) Production Taxes for any period prior to the Effective Time; (B)
Seller’s income, occupational or franchise taxes; and (C) any taxes attributable
to the Withdrawn Properties.
 
(iv)         All Claims in favor of Seller: (A) arising from acts, omissions or
events, or damage to or destruction of the Properties occurring prior to the
Closing Date, subject to Section 9 below; (B) arising under or with respect to
any of the Leases and the Material Contracts attributable to periods of time
prior to the Closing Date (including audit rights, and claims for overpayments,
adjustments, credits or refunds); or (C) with respect to any of the Withdrawn
Properties.
 
(v)          All Claims in favor of Seller for all periods prior to the Closing
Date: (A) under any policy or agreement of insurance (subject to Section 9
below), indemnity, surety, guaranty or bond; or (B) to any insurance or
condemnation proceeds or awards arising, in each case, from acts, omissions or
events, or damage to or destruction of property.

 
-4-

--------------------------------------------------------------------------------

 

(vi)        All computers, monitors, printers, plotters, peripherals and
software, and all radio and telephone equipment.
 
(vii)       All personal property, furniture, fixtures and equipment located in
Seller’s offices.
 
(viii)      All intellectual property, patents, copyrights, and trade secrets,
names, marks and logos, and all software, studies, interpretations, compilations
and reports relating to geology, geophysics and reserve characteristics of the
Land, as well as any information or interpretative or proprietary data which
Seller considers confidential or proprietary to Seller or which Seller cannot
lawfully disclose or assign to Buyer due to third party restrictions, other than
studies, reports or other similar work performed or produced by Buyer or Buyer’s
authorized agents or representatives.
 
(ix)         All correspondence, memoranda, agreements, documents and other
communications protected by the attorney-client privilege or the attorney
work-product privilege.
 
(x)          All correspondence, memoranda, agreements, documents and other
communications among Seller, and Seller’s affiliates, investors, banks, lending
institutions, investments banks, brokers and prospective purchasers of the
Properties, and their respective officers, directors, shareholders, managers,
members, employees, consultants, attorneys, accountants, agents and authorized
representatives, including contact lists, sales materials, confidentiality
agreements, reports, bids, offers, analyses and draft agreements.
 
(xi)         All corporate, legal, financial, accounting and tax records, except
those tax records for Production Taxes directly related to the Properties, or
which are necessary for Buyer’s ownership, administration or operation of the
Properties.
 
(xii)        The Withdrawn Properties.
 
(xiii)       The Fee Interests described in Exhibit A-2 hereto.
 
2.           Purchase Price; Deposit.  The cash purchase price (the “Purchase
Price”) for the Properties shall be equal to Nineteen Million One Hundred
Eighty-Four Thousand Two Hundred Eight Eight Dollars (US $19,184,288.00) if the
Farmout Percentage is equal to 66.67%, or Twenty-Eight Million Seven Hundred
Seventy Six Thousand Four Hundred Thirty Two Dollars (US $28,776,432.00) if the
Farmout Percentage is equal to 100%, subject to any applicable adjustments as
described herein. The Purchase Price shall be paid by Buyer to Seller as
follows: (a) an amount equal to ten percent (10%) of the Purchase Price by wire
transfer upon Buyer’s election to acquire the Farmout Percentage pursuant to
Section 2.1(a) of the Farmout Agreement as an earnest money deposit (the
“Deposit”) which shall be held in an escrow account (the “Escrow Account”)
established pursuant to the terms of a mutually acceptable escrow agreement (the
“Escrow Agreement”) with U.S. Bank National Association, as the escrow agent
(the “Escrow Agent”); and (b) the remainder of the Purchase Price, as adjusted
pursuant to Section 3 below, shall be paid by Buyer at the Closing in accordance
with Section 13(b) below. Buyer and Seller shall each pay one-half of all fees
for the Escrow Agent.

 
-5-

--------------------------------------------------------------------------------

 

3.           Effective Time and Purchase Price Adjustments.  The purchase and
sale of the Properties shall be effective as of October 1, 2010 at 7:00 a.m.
Eastern Time (the “Effective Time”). The Purchase Price shall be adjusted as
follows, and the resulting amount shall be referred to herein as the “Adjusted
Purchase Price:”
 
(a)           Purchase Price Increases.  The Purchase Price shall be increased
by an amount equal to the Farmout Percentage of the sum of the following
amounts, without duplication:
 
(i)           The amount of all costs and expenses incurred by Seller
attributable to the drilling, exploration, development, ownership and operation
of the Properties after the Effective Time (including all lease rentals and
shut-in payments (which shall be pro-rated over the number of days that the
applicable Lease is extended by such payments), joint interest billings, lease
operating expenses, drilling expenses, work-over expenses, water disposal,
geological, geophysical and any other exploration or development expenditures,
together with the operator’s reimbursement of direct costs and applicable
overhead chargeable under applicable operating agreements, or similar
arrangements consistent with the standards established by the Council of
Petroleum Accountant Societies of North America, except for costs and expenses
incurred by Seller to cure any Title Defects or Environmental Defects or to
remedy any Casualty Loss.
 
(ii)          The amount of all prepaid expenses incurred by Seller attributable
to the Properties after the Effective Time.
 
(iii)         The value of the Production in tanks above the pipeline sales
connection or within processing plants at the Effective Time credited to the
Properties, such value to be the market or, if applicable, the contract price in
effect as of the Effective Time, less any applicable royalties and any
Production Taxes deducted by the purchaser of such Production.
 
(iv)         The amount of all Production Taxes and Property Taxes allocated to
Buyer but paid by Seller in accordance with Section 3(f).
 
(v)          The amount of all costs and expenses incurred by Horseshoe Run with
respect to the ownership, operation and maintenance of the Pipeline after the
Effective Time, including compressor lease rentals, right-of-way and surface
lease payments, operating expenses, gas purchases, transportation fees, fuel,
electricity, taxes, vendor charges, contractor charges and salaries, together
with the reimbursement of the manager’s direct costs and the applicable overhead
and management fees pursuant to the limited liability company agreement of
Horseshoe Run.

 
-6-

--------------------------------------------------------------------------------

 

(vi)         Any other amount agreed upon in writing by Seller and Buyer.
 
(b)  Purchase Price Decreases.  The Purchase Price shall be decreased by an
amount equal to the Farmout Percentage of the sum of the following amounts,
without duplication:
 
(i)           The amount of all proceeds of the Production received by Seller
prior to the Closing attributable to the Properties from and after the Effective
Time (net of all applicable Production Taxes and royalties directly incurred by
Seller in receiving such proceeds which are not expenses taken into account
pursuant to Section 3(a)), excluding proceeds of the Production attributable to
the Properties prior to the Effective Time which shall be for Seller’s account
(which exclusion shall include the Production described in Section 3(a)(iii)
above).
 
(ii)          Any amount determined in connection with the resolution of the
Title Defects pursuant to Sections 7(d) below.
 
(iii)         Any amount determined in connection with the resolution of the
Environmental Defects pursuant to Sections 8(e) below.
 
(iv)         Any amount determined in connection with the resolution of the
Casualty Losses pursuant to Section 9(c) below.
 
(v)          The amount of all Production Taxes and Property Taxes allocated to
Seller but payable by Buyer in accordance with Section 3(f).
 
(vi)         The amount of all revenues (including any fees and including
proceeds of gas sales to third parties less gas purchase prices and applicable
taxes directly incurred by Horseshoe Run and not taken into account pursuant to
Section 3(a)) received by Horseshoe Run prior to the Closing attributable to the
Pipeline from and after the Effective Time (excluding proceeds of gas sales to
third parties prior to the Effective Time which shall be for Seller’s account
only).
 
(vii)        Any other amount agreed upon in writing by Seller and Buyer.
 
(c)  Collection of Receivables.  Seller shall have the right to collect any
receivable, refund or other amounts associated with periods prior to the
Effective Time. If Buyer collects any such receivable, refund or other amounts
associated with periods prior to the Effective Time, and such amount has not
been reflected as an adjustment to the Purchase Price pursuant to Sections 3(a)
or 3(b) above, then Buyer shall promptly remit to Seller any such amounts. Buyer
shall have the right to collect any receivable, refund or other amounts
associated with the Properties for periods after the Effective Time. If Seller
collects any such receivable, refund or other amounts associated with periods
after the Effective Time, and such amount has not been reflected as an
adjustment to the Purchase Price pursuant to Sections 3(a) or 3(b) above, then
Seller shall promptly remit to Buyer such amounts.

 
-7-

--------------------------------------------------------------------------------

 

(d)  Allocation.  The Purchase Price shall be allocated among the Properties as
set forth in Schedule 3(d). Seller and Buyer acknowledge and agree that the
values allocated among various portions of the Properties as set forth in
Schedule 3(d) (with respect to each item, individually, the “Allocated Value,”
and collectively, the “Allocated Values”): (i) are intended solely as a
representation of relative values in relation to the overall Purchase Price for
the limited purposes of adjusting the Purchase Price pursuant to Sections 3
(Purchase Price Adjustments), 7 (Title Matters), 8 (Environmental Matters), 9
(Casualty Loss), and 10 (Preferential Rights and Consents); (ii) shall be final
and binding between Seller and Buyer for such purposes only; and (iii) except as
provided in Section 3(e), are not intended as a measure of value for any other
purpose.
 
(e)   Tax Allocation.  For the purpose of making requisite filings under Section
1060 of Internal Revenue Code of 1986, as amended, (the “Code”) and the
regulations thereunder, Seller and Buyer agree to allocate the Purchase Price
(as adjusted by Section 3), and all obligations assumed by Buyer among the
Properties in a manner consistent with the allocation set forth on Schedule
3(d). Seller and Buyer each agree to report the federal, state and local income
and other tax consequences of the transactions contemplated hereby, and in
particular to report the information required by Section 1060(b) of the Code, to
prepare Form 8594 (Asset Acquisition Statement under Section 1060) in a manner
consistent with such allocation, and to not take any position inconsistent
therewith upon examination of any tax return, in any refund, Claim, in any
litigation, investigation or otherwise; provided, however, neither Party shall
be unreasonably impeded it its ability and discretion to negotiate, compromise
and/or settle any tax audit, claim or similar proceeding.  
 
(f)   Allocation and Payment of Taxes.   On or before the Closing, Seller shall
deliver to Buyer copies of the relevant documents concerning assessment and
collection of Production Taxes and Property Taxes attributable to the
Properties. All Production Taxes, Property Taxes deposits, prepaid utility
charges, prepaid rentals and other prepaid expenses attributable to the
Properties for the calendar year of the Closing shall be prorated between Seller
and Buyer as of the Effective Time with Seller being liable for all such taxes
attributable to the period prior to the Effective Time and Buyer being liable
for all such taxes attributable to the period from and after the Effective
Time.  If the amount of Property Taxes for the year in which the Closing occurs
have not been finally determined at Closing, the proration for purposes of the
purchase price adjustment in Section 3(a)(iv) or 3(b)(v), as applicable, shall
be based on the best information available at Closing with a true-up between
Buyer and Seller when the amount of such Property Taxes is finally
determined.  Seller shall be responsible for paying to the appropriate
Governmental Authority all Production Taxes and Property Taxes attributable to
the Properties that are due and payable on or prior to the Closing Date, and
Buyer shall be responsible for paying to the appropriate Governmental Authority
all Production Taxes and Property Taxes attributable to the Properties due and
payable after the Closing Date.  Notwithstanding anything in this Agreement to
the contrary, Seller shall be responsible for and shall pay, and shall indemnify
and hold harmless Buyer for any income, franchise or similar taxes owed by
Seller or any of its affiliates.

 
-8-

--------------------------------------------------------------------------------

 

(g)  Audit Adjustments.  Seller retains all rights to adjustments resulting from
any operating agreement and other audit claims on transactions occurring prior
to the Effective Time. Any credit received by Buyer pertaining to such an audit
claim on transactions occurring prior to the Effective Time shall be paid to
Seller within thirty (30) days after receipt. In like manner, Seller shall
remain solely liable for, and Buyer does not assume, any obligations due to
third parties resulting from any operating agreement and other audit claims on
transactions occurring prior to the Effective Time, and if Buyer is required to
pay any such audit claim, Seller will reimburse Buyer within thirty (30) days
after billing for same.
 
(h)  Tax Refunds.  Refunds of taxes paid or payable with respect to or
attributable to the Properties shall be promptly paid as follows (or, to the
extent payable, but not paid, due to offset against other taxes, shall be
promptly paid by the Party receiving the benefit of the offset, as follows): (i)
to Seller if attributable to taxes with respect to any tax year or portion
thereof ending on or before the Effective Time; and (ii) to Buyer if
attributable to taxes with respect to any tax year or portion thereof beginning
from and after the Effective Time.
 
4.           Representations of Seller.  Mega and Saga each makes the
representations and warranties set forth in this Section 4, separately and
severally, and not joint or collectively, as to itself and with respect to its
proportionate interest in the Properties. Mega shall have no liability for any
breach by Saga of any such representations or warranties, and Saga shall have no
liability for any breach by Mega of any such representations or warranties. With
respect to Mega, “knowledge” shall mean the information actually known by
Colleen Kennedy, Scott Hornafius or Joseph Brinkman, or such information of
which any such Person has received written notice, but does not include
knowledge or awareness of any other Person, or any imputed knowledge. With
respect to Saga, “knowledge” shall mean the information actually known by Bob
Annear or Peter Mueller, or such information of which any such Person has
received written notice, but does not include knowledge or awareness of any
other Person, or any imputed knowledge. Each of Mega and Saga represents to
Gastar as follows as of the date of this Agreement and as of the Closing Date as
to each of Mega and Saga:
 
(a)  Organization.  It is a corporation, duly formed, validly existing and in
good standing under the Laws of its State of its incorporation, and authorized
to do business in the State of West Virginia.
 
(b)  Authority.  It has full power and authority and has taken all requisite
company action to authorize it to carry on its business as currently conducted,
to enter into this Agreement, and to perform its obligations under this
Agreement.   Each of Mega and Saga hereby represent to Buyer that each of Mega
and Saga has entered into a nomination agreement, or similar agreement, that
provides authority for Mega and Saga to execute this Agreement (and the
agreements and other documents contemplated hereby) and to perform all
obligations hereunder on behalf of all other beneficial owners of the
Properties.
 
(c)   Enforceability.  This Agreement has been duly executed and delivered on
behalf of it, and this Agreement constitutes the legal, valid and binding
obligation of it, enforceable in accordance with the terms of this
Agreement.  At the Closing, all documents required hereunder to be executed and
delivered by it shall be duly authorized, executed and delivered, and shall
constitute legal, valid and binding obligations of it, enforceable in accordance
with their respective terms.
 

 
-9-

--------------------------------------------------------------------------------

 

(d)  No Conflicts.  Except as set forth in the Disclosure Schedule attached as
Schedule 4(d) hereto, the execution, delivery and performance of this Agreement,
and any of the other documents executed in connection with this Agreement, do
not and will not:
 
(i)           Conflict with or result in any breach of the provisions of, or
constitute a default under, its organizational documents;
 
(ii)          To its knowledge:  (A) violate any restriction to which it is
subject, with or without the giving of notice, or the passage of time, or both;
or (B) result in the creation or imposition of any lien, encumbrance or security
interest upon the Properties; and
 
(iii)         To its knowledge, constitute a violation of any applicable Law
which would have a material adverse effect on the ownership, operation or value
of the Properties or the transactions contemplated by this Agreement.
 
(e)   Foreign Person.  It is not a “foreign person” within the meaning of
Section 1445 of the Code.
 
(f)   Bankruptcy.  There are no bankruptcy, reorganization or receivership
proceedings pending, or, to its knowledge, threatened against it.
 
(g)  Brokers.  It has not incurred any liability, contingent or otherwise, for
brokers’ or finders’ fees relating to the transactions contemplated by this
Agreement for which Gastar shall have any responsibility whatsoever.
 
(h)  Rentals and Royalties.  To each of Seller’s knowledge, such Seller has made
reasonable efforts in good faith to properly and timely pay all rentals and
royalties due under the Leases.
 
(i)    Taxes.  All tax returns relating to the Properties required to be filed
by it have been timely filed with the appropriate Governmental Authority in all
jurisdictions in which such tax returns are required to be filed, and all taxes
due with respect to such tax returns have been paid, except those being
contested in good faith. No administrative or judicial proceeding with respect
to Production Taxes or Property Taxes attributable to the Properties has been
commenced or is presently pending before any Governmental Authority.  There are
no liens for taxes (including any interest, fine, penalty or additions to tax
imposed by a Governmental Authority in connection with such taxes) on the
Properties, other than statutory liens for current taxes not yet due.  No taxes
will become payable by Buyer for the period prior to the Closing Date as a
transferee or successor by reason of its acquisition of the Properties. Except
as set forth in the Disclosure Schedule, none of the Properties is held by or is
subject to any contractual arrangement between Seller and any other Person,
whether owning undivided interests therein or otherwise, that is classified as a
partnership for United States federal tax purposes and no transfer of any part
of the Properties pursuant to this Agreement is treated as a transfer of an
interest or interests in any such partnership.  To the extent that any of the
Properties are deemed by agreement or applicable Law to be held by a partnership
for United States federal tax purposes (including any Properties indentified on
the Disclosure Schedule pursuant to this Section 4(i)), each such partnership
has or shall have in effect an election under Section 754 of the Code that will
apply with respect to the acquisition by Buyer of the Properties.

 
-10-

--------------------------------------------------------------------------------

 

(j)   Claims and Litigation.  Except as set forth in the Disclosure Schedule, to
its knowledge, it has not received any written notice of any Claims with respect
to any continuing or uncured breach, default or violation by it of any of the
Leases, the Material Agreements or applicable Law. Except as set forth in the
Disclosure Schedule, there is no suit, action, hearing or other proceeding
before any court or Governmental Authority pending, or to its knowledge,
threatened, against it or any of the Properties.  No condemnation or eminent
domain proceedings are pending, or, to its knowledge, threatened, by any
Governmental Authority affecting any of the Properties.  There are no audits
currently being conducted or, to its knowledge, imminent under any of the joint
operating agreements that govern the Properties.
 
(k)  Consents and Preferential Rights.  To its knowledge, there are no consents
required to be obtained for, and no preferential rights to purchase exercisable
in connection with, the assignment of the Properties by Mega or Saga to Buyer
hereunder.
 
(l)   Outstanding Capital Commitments.  As disclosed in the Disclosure Schedule,
to its knowledge, there are no outstanding authorities for expenditure or other
commitments to make capital expenditures which are binding on the Properties,
and which it reasonably anticipates will require expenditures in excess of Fifty
Thousand Dollars (US $50,000.00) per item.
 
(m) Contracts.  Except as set forth in the Disclosure Schedule, its interest in
the Properties is not subject to any contract for the sale of the Production
attributable to periods after the Effective Time, other than contracts that may
be terminated by sixty (60) days prior written notice.  Except as set forth in
Section 4(m) of the Disclosure Schedule, to its knowledge, its interest in the
Properties is not subject to or burdened by any obligation under a sales,
take-or-pay, gas balancing, marketing, forward sale or similar arrangement, to
deliver the Production attributable to such interest in the Properties without
receiving payment at the time of or subsequent to delivery, or to deliver the
Production in the future for which payment has already been received (e.g., a
“forward” sale contract).  Section 4(m) of the Disclosure Schedule lists all
gathering, processing, transportation and similar contracts. Section 4(m) of the
Disclosure Schedule lists all contracts that are material to the ownership or
operation of the Properties to which Seller is a party.
 
(n)  The Records.  The Records have been maintained in the ordinary course of
its business, and it has not intentionally omitted any material information from
the Records.

 
-11-

--------------------------------------------------------------------------------

 

(o)  No Violation.  To its knowledge, it has not violated any applicable Laws in
any material respect with respect to the ownership and operation of the
Properties and it has obtained and is maintaining all licenses, permits,
franchises, orders, exemptions, variances, waivers, authorizations,
certificates, consents and applications from the applicable Governmental
Authorities that are presently necessary or required for the ownership and
operation of the Properties, as currently owned and operated by it, except to
the extent that the failure to obtain or maintain any of the foregoing does not
have a material adverse effect on the ownership and operation of the Properties.
 
(p)  Parties to Unitization Agreements.  Section 4(p) of the Disclosure Schedule
lists the names of the parties to all of the unitization agreements relating to
the Properties.
 
5.           Representations of Buyer.  For purposes of this Agreement, with
respect to Buyer, “knowledge” means the information actually known by J. Russell
Porter, Michael A. Gerlich or Henry J. Hansen only, without independent
investigation, or such information of which any such Person has received written
notice, but does not include knowledge or awareness of any other Person, or any
imputed knowledge. Buyer represents and warrants to Seller that:
 
(a)           Organization.  Buyer is a Michigan corporation duly organized,
validly existing and in good standing under the Law of the State of its
incorporation.
 
(b)           Authority.  Buyer has full power and authority and has taken all
requisite action, corporate or otherwise, to authorize it to carry on its
business as currently conducted, to enter into this Agreement, to purchase the
Properties on the terms described in this Agreement, and to perform its other
obligations under this Agreement.
 
(c)           Enforceability.  This Agreement has been duly executed and
delivered on behalf of Buyer, and constitutes the legal, valid and binding
obligation of Buyer enforceable in accordance with its terms. At the Closing,
all documents required hereunder to be executed and delivered by Buyer shall be
duly authorized, executed and delivered, and shall constitute legal, valid and
binding obligations of Buyer enforceable in accordance with their respective
terms.
 
(d)           No Conflicts.  The execution, delivery and performance of this
Agreement, and any of the other documents executed in connection with this
Agreement to be performed by Buyer, do not and will not:
 
(i)           Conflict with or result in any breach of the provisions of, or
constitute a default under, the organizational documents of Buyer;
 
(ii)         To Buyer’s knowledge: (A) violate any restriction to which Buyer is
subject, with or without the giving of notice, or the passage of time, or both;
or (B) result in the creation or imposition of any lien, encumbrance or security
interest upon the Properties; and

 
-12-

--------------------------------------------------------------------------------

 

(iii)         To Buyer’s knowledge, constitute a violation of any applicable Law
which would have a material adverse effect on the ownership, operation or value
of the Properties or the transactions contemplated by this Agreement.
 
(e)           SEC Disclosure.  Buyer hereby represents to Seller that Buyer
intends to acquire the Properties for Buyer’s own benefit and account, and that
Buyer is not acquiring the Properties with the intent of resale or distribution
such as would be subject to regulation by federal or state securities laws
(collectively, the “Securities Laws”), and that, in the future, if Buyer should
sell, transfer or otherwise dispose of the Properties or fractional undivided
interests therein, Buyer will do so in compliance with all applicable Securities
Laws.
 
(f)            Financial Ability.  Buyer has, and at all times prior to the
Closing, shall maintain, sufficient cash, available lines of credit or other
sources of immediately available funds to enable Buyer to pay the Purchase Price
to Seller at the Closing. Buyer has such knowledge and experience in financial
and business matters, and in oil and gas investments of the type contemplated by
this Agreement, that Buyer is capable of evaluating the merits and risks of this
Agreement and its investment in the Properties, and Buyer is not in need of the
protection afforded investors by the Securities Laws. In addition, Buyer is an
“accredited investor” as defined in Rule 501(a) of Regulation D promulgated by
the Securities and Exchange Commission under the Securities Act of 1933, as
amended. Buyer recognizes that this investment is speculative and involves
substantial risk, and that Seller has not made any guaranty upon which Buyer has
relied concerning the possibility or probability of profit or loss as a result
of Buyer’s acquisition of the Properties.
 
(g)           Investment Experience.  By reason of Buyer’s experience and
knowledge in the evaluation, acquisition and operation of similar properties,
Buyer has evaluated the merits and risks of the proposed investment in the
Properties, and has formed opinions based solely upon Seller’s experience and
knowledge, and not upon any representations or warranties by Seller, or Seller’s
representatives, other than as expressly set forth in this Agreement. Buyer has
conducted or will conduct its own evaluation of the Properties and, except for
the express representations set forth in this Agreement and the Assignments,
Buyer is acquiring the Properties “AS IS, WHERE IS, WITH ALL FAULTS, AND WITHOUT
RECOURSE.”
 
(h)           Physical and Environmental Defects.  Buyer is provided the
opportunity to conduct an independent inspection of the Properties, the public
records and Seller’s files including for the purpose of detecting the presence
of any environmentally hazardous substances or contamination, including
petroleum, and the presence and concentration of NORM, and shall satisfy itself
as to the physical condition and environmental condition of the Properties, both
surface and subsurface. Buyer acknowledges that, except as set forth in this
Agreement, no representations have been made by Seller regarding physical or
environmental condition of the Properties, past or present.
 
(i)            Brokers.  Buyer has not incurred any liability, contingent or
otherwise, for brokers’ or finders’ fees relating to the transactions
contemplated by this Agreement for which Seller shall have any responsibility
whatsoever.

 
-13-

--------------------------------------------------------------------------------

 

6.           Pre-Closing Covenants.
 
(a)           Access.  Buyer, and Buyer’s authorized agents and representatives,
shall have the right to conduct a due diligence investigation, at Buyer’s sole
risk, cost and expense, of the Records and the Properties operated by Seller for
inspection and testing (including the environmental assessment pursuant to
Section 8(c) below); provided, however, Buyer shall indemnify, defend and hold
harmless Seller Group, and all other working interest owners in the Properties,
from and against any and all Claims caused by Buyer or Buyer’s authorized agents
or representatives and that arises out of the due diligence investigation of the
Properties by Buyer, Buyer’s authorized agents or representatives, including
Claims for property damage, personal injury and death, except to the extent
caused by the gross negligence or willful misconduct of a member of the Seller
Group.  EXCEPT AS EXPRESSLY STATED IN THIS AGREEMENT OR THE ASSIGNMENTS, THE
PARTIES HEREBY DISCLAIM, WAIVE AND RELEASE ANY AND ALL WARRANTIES OF ANY KIND,
EXPRESS, IMPLIED, STATUTORY, AT COMMON LAW OR OTHERWISE, WITH RESPECT TO THE
ACCURACY OR COMPLETENESS OF ANY AND ALL INFORMATION. BUYER AGREES THAT ANY
CONCLUSIONS DRAWN THEREFROM SHALL BE THE RESULT OF BUYER’S OWN INDEPENDENT
REVIEW AND JUDGMENT, AND AT BUYER’S SOLE RISK.
 
(b)           Seller’s Pre-Closing Covenants.  Seller agrees that, from and
after the execution of this Agreement until the earlier of the Closing or the
termination of this Agreement, except as expressly provided herein (or as
required by the Leases, the Material Contracts or applicable Law, or otherwise
agreed in writing by Buyer, Seller shall:
 
(i)           Not: (A) act in any manner with respect to the Properties, other
than in the ordinary course of business, consistent with prior practice and in
compliance with applicable Law; (B) expend more than Fifty Thousand Dollars (US
$50,000) per operation net to Seller’s interest in the Properties, except in the
case of an emergency or as required to perpetuate a Lease (provided, however,
notwithstanding anything to the contrary herein, Buyer shall be deemed to have
consented expenditures as described in the Disclosure Schedule attached as
Schedule 4(d) hereto); (C) dispose of, encumber or relinquish any of the
Properties (other than the sale of the Production in the ordinary course of
business, or relinquishments resulting from the expiration of any of the Leases
which Seller does not have a right or option to renew); or (D) waive, compromise
or settle any Claim which would have an adverse effect on the ownership,
operation or value of the Properties after the Effective Time;
 
(ii)          Deliver to Buyer copies of all written notices received by Seller
of any Claims with respect to any continuing, uncured or alleged breach, default
or violation by Seller of any of the Leases, the Material Agreements or
applicable Law; and
 
(iii)         Use Seller’s reasonable efforts in good faith to cooperate with
Buyer in the notification of all applicable Governmental Authorities of the
transactions contemplated hereby, and in obtaining the transfer of or issuance
by each such authority of such permits, licenses and authorizations as may be
necessary for Buyer to own the Properties following the Closing.

 
-14-

--------------------------------------------------------------------------------

 

(c)           Buyer’s Covenants.
 
(i)           Buyer agrees to use Buyer’s reasonable efforts in good faith to
cooperate with Seller in the notification of all applicable Governmental
Authorities of the transactions contemplated hereby, and in obtaining the
transfer of or issuance by each such authority of such permits, licenses and
authorizations as may be necessary for Buyer to own the Properties following the
Closing.
 
7.           Title Matters.
 
(a)           Title Definitions.  For purposes of this Agreement, the following
terms shall have the following meanings:
 
(i)           “Net Revenue Interest” means Seller’s interest in oil, gas and
other hydrocarbons produced, saved and sold from the Land covered by the Leases
set forth in Exhibit A, after giving effect to all valid landowners’ royalties,
overriding royalties, production payments and similar burdens.
 
(ii)          “Title Basket” means the aggregate amount of the Title Defect
Values for each Title Defect described by Buyer in the Title Defect Notice for
which each Title Defect Value exceeds the Title Threshold (or, if the Title
Threshold Overall Limit has been satisfied, all subsequent Title Defects
described by Buyer in a Title Defect Notice). Notwithstanding anything to the
contrary, the Title Basket shall not include any individual Title Defect Value
which is less than the Title Threshold, except if the Title Threshold Overall
Limit has been satisfied.
 
(iii)         [RESERVED]
 
(iv)         “Title Defect” means, with respect to Seller’s interest in any of
the Properties, on a property by property basis, any lien, encumbrance, defect
of title or lack of enforceability, excluding the Permitted Encumbrances
(described in Section 7(b) below), including those that: (A) increases the
Working Interest of Seller in any Lease or Well to greater than the Working
Interest set forth on Exhibit A (unless Seller’s Net Revenue Interest therein is
increased in the same proportion); (B) diminish the Net Revenue Interest of
Seller in any Lease or Well to less than the Net Revenue Interest as set forth
on Exhibit A; (C) result in a number of net leasehold acres owned by Seller that
is less than the number set forth on Exhibit A for the applicable Property; or
(D) result in a gap in easements or rights-of-way required for the construction,
commissioning, start-up and operation of the Pipeline.
 
(v)          “Title Defect Value” means, with respect to an individual Title
Defect, the amount by which the Allocated Value of the affected Lease is reduced
as a result of such Title Defect as determined in accordance herewith. In no
event shall the Title Defect Value for a particular Lease exceed the lesser of
the Allocated Value set forth in Schedule 3(d), or the reasonable cost to cure
the Title Defect, if the cost to cure is reasonably determinable.

 
-15-

--------------------------------------------------------------------------------

 

(vi)        “Title Threshold” means (x) with respect to each Title Defect which
involves a failure of title or a Title Defect of the type described in clause
(A), (B) or (C) of the definition of “Title Defect”, any Title Defect Value
which is greater than Zero Dollars (US$0) and (y) with respect to any other
Title Defect, any Title Defect Value which is equal to or greater than
Twenty-Five Thousand Dollars (US $25,000.00). Buyer hereby disclaims, waives and
releases any and all Claims against Seller arising in connection with or related
to any individual Title Defect that is less than the Title Threshold, except
that if the Title Defect Values for Title Defects that are individually less
than the Title Threshold exceed in the aggregate Three Hundred Thousand Dollars
($300,000) (the “Title Threshold Overall Limit”), then all subsequent Title
Defects identified by Buyer in a Title Defect Notice shall not be subject to the
Title Threshold. Until the Title Threshold Overall Limit has been satisfied, any
individual Title Defect for which the Title Defect Value less than the Title
Threshold shall not be included in the Title Basket hereunder, and such Title
Defect shall be deemed a Permitted Encumbrance, and accepted and assumed by
Buyer
 
(vii)       “Working Interest” shall mean, with respect to an individual Lease,
Seller’s interest in and to the leasehold estate created by such Lease set forth
in Exhibit A, insofar as such leasehold interest is burdened by the obligation
to bear and pay costs, without regard to any landowners’ royalties, overriding
royalties, production payments or similar burdens on production.
 
(b)           Permitted Encumbrances.  Notwithstanding anything to the contrary,
a Permitted Encumbrance shall not be deemed to be a Title Defect hereunder. For
purposes of this Agreement, a “Permitted Encumbrance” shall mean any of the
following:
 
(i)           The terms and conditions of the Leases and the Material Contracts
to the extent that such Leases and Material Contracts do not decrease the Net
Revenue Interest set forth on Exhibit A or increase the Working Interest set
forth on Exhibit A;
 
(ii)          Royalties and overriding royalties burdening the Leases, but only
to the extent the same do not operate to reduce the interest of Seller with
respect to all oil and gas produced from the applicable Lease to less than the
Net Revenue Interest for such Lease set forth in Exhibit A;
 
(iii)         All rights to consent by, required notices to, filings with, or
other actions by Governmental Authorities in connection with the sale or
conveyance or oil and gas leases or interests therein if they are routinely
obtained subsequent to the sale or conveyance;

 
-16-

--------------------------------------------------------------------------------

 

(iv)        Consents to assignment and preferential purchase rights to purchase
that are, in each case, set forth in the Disclosure Schedule;
 
(v)         Easements, rights-of-way, servitudes, permits, surface leases and
other rights in respect of surface operations or any restrictions on access
thereto which do not materially interfere with the oil and gas operations to be
conducted on any Lease;
 
(vi)        Conventional rights of reassignment prior to release or surrender
requiring notice to the holders of the rights;
 
(vii)       All rights reserved to or vested in any Governmental Authority to
control or regulate any of the Properties in accordance with applicable Law;
 
(viii)      Liens arising under operating agreements, unitization and pooling
agreements and sales contracts securing amounts not yet due;
 
(ix)         Materialman’s, mechanic’s, repairman’s, contractor’s, operator’s,
tax, and other similar liens or charges arising in the ordinary course of
business for obligations that are not delinquent or that will be paid and
discharged in the ordinary course of business;
 
(x)          Any current period real Property Taxes not yet due and payable;
 
(xi)         Any question as to the legitimacy of a survey or the lack of a
survey, unless a survey is required by applicable Law;
 
(xii)        The lack of a recorded release of any prior expired oil and gas
lease covering any portion of the Lands;
 
(xiii)       The lack of any ancillary probate in the chain of title to a
lessor’s interest covered by any of the Leases;
 
(xiv)       Mortgages, deeds of trust, security agreements and financing
statements burdening the lessor’s interest covered by any of the Leases;
 
(xv)        The lack of any state or federal Leases being filed in the County
offices;
 
(xvi)       Any tax sale in the chain of title to the oil and gas estate covered
by any of the Leases;
 
(xvii)      The lack or restriction of surface access to the oil and gas estate
covered by any of the Leases to the extent that there is access to such oil and
gas estate from other lands covered by the Leases;

 
-17-

--------------------------------------------------------------------------------

 

(xviii)     The lack of a complete chain of title to the oil and gas estate
under any of the Leases from inception due to the loss or destruction of the
real property records in the County in which such oil and gas estate is located;
 
(xix)       Claims, charges, burdens, contracts, agreements, instruments,
obligations, defects and irregularities affecting the Properties which do not
have an adverse effect on the ownership, operation or value of the Properties to
the end that a prudent Person engaged in the oil and gas business with knowledge
of all of the relevant facts and their legal bearing would be willing to accept
the same; and
 
(xx)        Any Title Defects Buyer may have expressly waived in writing or
which are deemed to have become Permitted Encumbrances under this Section 7.
 
(c)           Title Defect Notice.  Buyer shall deliver to Seller written notice
of all Title Defects (the “Title Defect Notice”) not later than 1:00 p.m.,
Eastern Time, fifteen (15) days prior to the Closing Date (the “Buyer’s Notice
Date”); provided, however, Buyer agrees to use Buyer’s commercially reasonable
efforts in good faith to deliver to Seller a preliminary notice on or before
five (5) Business Days after Buyer’s knowledge of a Title Defect. The Title
Defect Notice shall set forth in reasonable detail: (i) the Lease affected by
such Title Defect; (ii) the nature and basis of such Title Defect, including
supporting documentation; (iii) the curative action necessary to cure such Title
Defect; and (iv) Buyer’s good faith determination of the Title Defect Value.
Except for any Title Defects that constitute a breach of Seller’s special
warranty of title contained in the Assignments, any Title Defect that is not
identified in the Title Defect Notice by the Buyer’s Notice Date shall
thereafter be deemed a Permitted Encumbrance, Buyer shall accept and assume such
Title Defects and the Permitted Encumbrances, and Buyer hereby disclaims, waives
and releases any and all Claims against Seller arising in connection with or
related to such Title Defects and the Permitted Encumbrances.
 
(d)           Title Defect Remedies.  On or before 1:00 p.m., Eastern Time,
seven (7) days prior to the Closing Date (“Seller’s Response Date”), Seller
shall deliver to Buyer written notice of Seller’s response to Buyer’s Title
Defect Notice. The Parties shall enter into good faith negotiations, and shall
attempt to agree on the existence of the Title Defects, the Title Defect Values
and the appropriate resolution thereof.  If the Parties cannot reach a mutually
acceptable agreement on or before three (3) Business Days after receipt by Buyer
of Seller’s response, on or before the Closing, the following remedies shall
apply:
 
(i)           Prior to Closing, Seller shall have the right, but not the
obligation, to cure any Title Defects asserted in the Title Defect Notice, at
Seller’s sole cost and expense, to Buyer’s reasonable satisfaction.
 
(ii)          If a Title Defect consists of a reduction in the Net Revenue
Interest for a Lease or Well from the Net Revenue Interest set forth in Exhibit
A, the Title Defect Value for such Title Defect shall be equal to the product of
the Allocated Value for such Lease set forth on Schedule 3(d) multiplied by the
fraction, the numerator of which shall be equal to the difference between the
Net Revenue Interest actually owned by Seller and the Net Revenue Interest set
forth in Exhibit A, and the denominator of which shall be equal to the Net
Revenue Interest for such Lease or Well set forth in Exhibit A.

 
-18-

--------------------------------------------------------------------------------

 

(iii)         If a Title Defect results in a number of net leasehold acres owned
by Seller that is less than the number set forth on Exhibit A for the applicable
Property, the Title Defect Value for such Title Defect shall be equal to the
product of: (A) the shortfall net leasehold acres, times (B) the applicable per
net leasehold acre Allocated Value for such Property set forth in Schedule 3(d).
 
(iv)         To the extent there are any mechanic’s or materialmen’s liens (the
“Mechanic’s Liens”) filed against any of the Properties for delinquent, unpaid
amounts due and owing by Seller, the Parties shall agree upon a reasonable
amount that may be deducted by Buyer from the Purchase Price pursuant to Section
3(b)(ii) above, and Buyer shall acquire and assume the Properties subject to and
burdened by the Mechanics Liens.
 
(v)          If a Title Defect involves something other than the matters covered
by Sections 7(d)(ii), (iii) and (iv), and such Title Defect is not cured prior
to Closing in accordance with Section 7(d)(i), then the Parties shall agree to a
reduction in the Purchase Price reasonably attributable to such Title
Defect.  If such agreement is not reached prior to Closing, either Buyer or
Seller shall have the right to withdraw from the purchase and sale under this
Agreement the applicable Properties (”Withdrawn Properties”). At the Closing:
(A) Seller shall except and reserve such Withdrawn Properties from the
Assignments; and (B) the Purchase Price for the remaining Properties shall be
reduced by the Allocated Value of the Withdrawn Properties. Each Party hereby
disclaims, waives and releases any and all Claims against the other Party
arising in connection with or related to such Withdrawn Properties.
 
(vi)         Buyer may waive the Title Defect in which case the Purchase Price
shall not be reduced and Seller shall have no further liability for the Title
Defect.
 
(e)           Post-Closing Curative.  Buyer agrees that, from and after the
Closing until one hundred and eighty (180) days after the Closing Date (the
“Post-Closing Date”), except as expressly stated herein, Seller shall not
acquire, directly or indirectly, any right, title and interest in, to or under
the Land covered by the Withdrawn Properties. Seller shall have the right, but
not the obligation, to cure any Title Defects affecting any of the Withdrawn
Properties, at Seller’s sole cost and expense, on or before the Post-Closing
Date. Buyer shall use Buyer’s commercially reasonable efforts in good faith to
assist Seller with such post-closing curative. Seller shall promptly deliver to
Buyer written notice of such curative along with pertinent information
reasonably necessary to document such curative. Such curative shall be
reasonably acceptable to Buyer.  Seller shall have the right, but not the
obligation, to cause Buyer to purchase from Seller such cured Withdrawn
Properties for their Allocated Value by written notice delivered to Buyer on or
before ten (10) days after the Post-Closing Date. In addition, Buyer shall have
the right, but not the obligation, to cause Seller to sell to Buyer such cured
Withdrawn Properties for their Allocated Value by written notice delivered to
Seller on or before ten (10) days after the Post-Closing Date.  Upon receipt by
Buyer of an executed and acknowledged recordable assignment (substantially in
the form of the Assignments) covering such cured Withdrawn Properties, Buyer
shall promptly pay to Seller an amount equal to the Allocated Value of such
cured Withdrawn Properties.

 
-19-

--------------------------------------------------------------------------------

 

(f)            Termination.  If the aggregate amount of: (i) the Title Defect
Values for all of the Title Defects asserted in the Title Defect Notice
(including all of the Properties withdrawn from the purchase and sale under this
Agreement pursuant to Section 7(d)(v) above); (ii) the Remediation Values for
all Environmental Defects asserted by Buyer in the Environmental Defect Notice
(including all of the Properties withdrawn from the purchase and sale under this
Agreement pursuant to Section 8(e)(iii) below); and (iii) for all corrective
actions with respect to Casualty Events pursuant to Section 9(b) below, exceeds
seven and one-half percent (7.5%) of the unadjusted Purchase Price, then either
Party may terminate this Agreement by written notice delivered to the other
Party on or before the Closing. If this Agreement is terminated pursuant to this
Section, the Escrow Agent shall promptly deliver to Buyer the Deposit (and all
interest thereon, if any) as Buyer’s sole and exclusive remedy, and each Party
hereby disclaims, waives and releases any and all Claims against the other Party
arising in connection with or related to such termination.
 
(g)           Exclusive Remedy.  Notwithstanding anything to the contrary
herein, except for the special warranty contained in the Assignments, this
Section 7 shall be Buyer’s sole and exclusive remedy against Seller for Title
Defects described in the Title Defect Notice, and Buyer waives, releases and
disclaims all Claims and remedies against Seller arising in connection with or
related to such Title Defects.  
 
8.           Environmental Matters.
 
(a)           Environmental Definitions.  For purposes of this Agreement, the
following terms shall have the following meanings:
 
(i)           “Environmental Basket” means the aggregate amount of the
Remediation Values for each Environmental Defect described by Buyer in an
Environmental Defect Notice for which each Remediation Value exceeds the
Environmental Threshold (or, if the Environmental Threshold Overall Limit has
been satisfied, all subsequent Environmental Defects described by Buyer in an
Environmental Defect Notice). Notwithstanding anything to the contrary, the
Environmental Basket shall not include any individual Remediation Value which is
less than the Environmental Threshold, except if the Environmental Threshold
Overall Limit has been satisfied.
 
(ii)          [RESERVED]
 
(iii)         “Environmental Defect” means, with respect to Seller’s interest in
any of the Properties, on a property by property basis, any contamination or
condition resulting from any discharge, release, disposal, production, storage,
treatment, or any other activities in, on, under or from the Land, or the
migration or transportation from other lands to the Land, of any wastes,
pollutants, contaminants, hazardous materials or other materials or substances
which is not permanently authorized by permit or applicable Environmental Laws
or for which remedial or corrective action is presently required.

 
-20-

--------------------------------------------------------------------------------

 

(iv)        “Environmental Laws” means any and all applicable Law relating to
the protection of the environment, health or human safety, including the Clean
Air Act, the Comprehensive Environmental Response, Compensation and Liability
Act of 1980, the Federal Water Pollution Control Act, the Safe Drinking Water
Act, the Toxic Substance Control Act, the Hazardous and Solid Waste Amendments
Act of 1984, the Superfund Amendments and Reauthorization Act of 1986, the
Hazardous Materials Transportation Act, the Clean Water Act, the National
Environmental Policy Act, the Endangered Species Act, the Fish and Wildlife
Coordination Act, the National Historic Preservation Act, and the Oil Pollution
Act of 1990, as well as any federal, state and local Law governing the same,
similar or related matters.
 
(v)         “Environmental Threshold” means any Remediation Value for an
Environmental Defect which is equal to or greater than Twenty-Five Thousand
Dollars (US $25,000.00).  Buyer hereby disclaims, waives and releases any and
all Claims against Seller arising in connection with or related to any
individual Environmental Defect for which the Remediation Value is less than the
Environmental Threshold, except that if the Remediation Values for Environmental
Defects that are individually less than the Environmental Threshold exceed
One-Hundred Thousand Dollars ($100,000.00) in the aggregate (the “Environmental
Threshold Overall Limit”), then all subsequent Environmental Defects identified
by Buyer in an Environmental Defect Notice shall not be subject to the
Environmental Threshold.  Until the Environmental Threshold Overall Limit has
been satisfied, any individual Environmental Defect for which the Remediation
Value is less than the Environmental Threshold shall not be included in the
Environmental Basket hereunder, and such Environmental Defect shall be accepted
and assumed by Buyer.
 
(vi)        “NORM” means Naturally Occurring Radioactive Material.
 
(vii)       “Remediation Value” means, with respect to an individual
Environmental Defect, the reasonable cost to remediate such Environmental Defect
as determined in accordance herewith. In no event shall the Remediation Value
for a particular Lease exceed the lesser of the Allocated Value set forth in
Schedule 3(d), or the reasonable cost to remediate such Environmental Defect, if
the cost to cure is reasonably determinable.

 
-21-

--------------------------------------------------------------------------------

 

(b)           Acknowledgements.  Buyer hereby acknowledges and agrees as
follows:
 
(i)           Buyer has entered into this Agreement on the basis of Buyer’s own
investigation of the physical condition of the Properties, including surface and
subsurface conditions.
 
(ii)          Buyer acknowledges that the Land has been used to explore for,
develop and produce oil and gas, and for the disposal of produced water, and
that spills of crude oil, produced water, wastes, hazardous substances, and
other materials may have occurred thereon. Physical changes to the Properties
may have occurred as a result of such use.
 
(iii)         Low levels of NORM may be present at some locations. NORM is a
natural phenomena associated with many oil fields in the U.S. and throughout the
world. Buyer will make its own determination on this matter.
 
(iv)         Except as specifically provided elsewhere in this Agreement, upon
the Closing, Buyer shall assume the risk that the Properties may contain wastes
or contaminants and that adverse physical conditions, including the presence of
wastes or contaminants, may not have been revealed by Seller’s or Buyer’s
investigation.
 
(v)          Except as specifically provided elsewhere in this Agreement, upon
the Closing, Buyer shall assume all responsibility and liability arising in
connection with or related to disposal, spills, waste and contamination in, on
or under the Properties attributable to the periods of time both before and
after the Effective Time.
 
(c)           Environmental Assessment.  After the execution of this Agreement,
subject to Section 6(a) above, Buyer shall have the opportunity to conduct, at
Buyer’s sole risk, cost and expense, an environmental assessment of the
Properties. Seller shall provide reasonable access for this purpose to the
Properties operated by Seller.  For any of the Properties that are not operated
by Seller, Buyer, with the assistance of Seller, shall contact the operator of
any such non-operated Properties with respect to access thereto. Buyer, and
Buyer’s representatives and agents, shall comply with the operator’s
environmental and safety rules and policies while performing any environmental
assessment on the Properties. Buyer agrees that Buyer, and Buyer’s
representatives and agents, shall not disclose to third parties any information
obtained in its environmental assessment unless agreed to in writing by Seller,
or such information is otherwise publicly available, or such disclosure is
expressly required by applicable Law, or is compelled pursuant to legal process
of any court or Governmental Authority. With respect to information that is not
otherwise publicly available, Buyer shall notify Seller in advance of any such
disclosure, and shall furnish Seller copies of all materials to be disclosed
prior to any disclosure thereof to third parties. As soon as possible after
Buyer’s receipt thereof, Buyer shall deliver to Seller copies of all reports,
data, analysis, test results, remediation cost estimates, and recommended
remediation procedures or other information concerning or derived from Buyer’s
environmental assessment.

 
-22-

--------------------------------------------------------------------------------

 

(d)           Environmental Defect Notice.  On or before Buyer’s Notice Date,
Buyer shall deliver to Seller written notice (the “Environmental Defect Notice”)
of all Environmental Defects; provided, however, Buyer agrees to use Buyer’s
commercially reasonable efforts in good faith to deliver to Seller a preliminary
notice on or before three (3) Business Days after Buyer’s knowledge of an
Environmental Defect. The Environmental Defect Notice shall set forth in
reasonable detail: (i) the Properties with respect to which a claimed
Environmental Defect is asserted; (ii) the nature of such claimed  Environmental
Defect; (iii) Buyer’s good faith proposal of the remediation required to comply
with applicable Environmental Laws; and (iv) Buyer’s good faith determination of
the Remediation Value for each claimed Environmental Defect. Except as provided
elsewhere in this Agreement, Buyer hereby disclaims, waives and releases any and
all Claims against Seller arising in connection with or related to Environmental
Defects not set forth in the Environmental Defect Notice by the Buyer’s Notice
Date, regardless of when discovered or when created, and such Environmental
Defects shall be accepted and assumed by Buyer.
 
(e)           Environmental Remedies.  On or before Seller’s Response Date,
Seller shall deliver to Buyer Seller’s written response to Buyer’s Environmental
Defect Notice (“Environmental Response”). Seller’s Environmental Response shall
include: (i) the specific reason(s) that Seller disagrees with the
identification of the condition as an Environmental Defect and/or with Buyer’s
Remediation Value; (ii) Seller’s proposed alternative calculation of the
Remediation Value for each claimed Environmental Defect; and (iii) any other
basis for Seller’s disagreement. The Parties shall enter into good faith
negotiations, and shall attempt to agree on the existence of the Environmental
Defects, the Remediation Values and the appropriate resolution thereof.  If the
Parties cannot reach agreement concerning either the existence of an
Environmental Defect and the Remediation Values on or before three (3) Business
Days after Buyer’s receipt of Seller’s Environmental Response, then on or before
the Closing, the Buyer and Seller shall proceed as follows:
 
(i)           Prior to Closing, Seller shall have the right, but not the
obligation, to remediate any Environmental Defects asserted in the Environmental
Defect Notice, at Seller’s sole cost and expense, to Buyer’s reasonable
satisfaction.
 
(ii)          Buyer shall have the right, but not the obligation, to accept and
assume the Properties subject to the Environmental Defects, and the Purchase
Price shall be decreased by the Remediation Values for such Properties.
 
(iii)         Either Buyer or Seller shall have the right to withdraw from the
purchase and sale under this Agreement the Properties affected by such
Environmental Defects, and such Properties shall be deemed to be Withdrawn
Properties hereunder. At the Closing: (A) Seller shall except and reserve the
Withdrawn Properties from the Assignments and (B) the Purchase Price for the
remaining Properties shall be reduced by the Allocated Value of the Withdrawn
Properties. Each Party hereby disclaims, waives and releases any and all Claims
against the other Party arising in connection with or related to such Withdrawn
Properties.

 
-23-

--------------------------------------------------------------------------------

 

(iv)        Buyer may waive the Environmental Defect in which case the Purchase
Price shall not be reduced, and Seller shall have no further liability for such
Environmental Defect.
 
(f)            Post-Closing Remediation.  Seller shall have the right, but not
the obligation, to remediate any Environmental Defects affecting any of the
Withdrawn Properties, at Seller’s sole cost and expense, on or before the
Post-Closing Date. Seller shall promptly deliver to Buyer written notice of such
remediation along with pertinent information reasonably necessary to document
such remediation. Such remediation shall be reasonably acceptable to
Buyer.  Seller shall have the right, but not the obligation, to cause Buyer to
purchase from Seller such remediated Withdrawn Properties for their Allocated
Value by written notice delivered to Buyer on or before ten (10) days after the
Post-Closing Date. In addition, Buyer shall have the right, but not the
obligation, to cause Seller to sell to Buyer such remediated Withdrawn
Properties for their Allocated Value by written notice delivered to Seller on or
before ten (10) days after the Post-Closing Date. Upon receipt by Buyer of an
executed and acknowledged recordable assignment (substantially in the form of
the Assignments) covering such remediated Withdrawn Properties, Buyer shall
promptly pay to Seller an amount equal to the Allocated Value of such remediated
Withdrawn Properties.
 
(g)           Termination.  If the aggregate amount of: (i) the Remediation
Values for all Environmental Defects asserted by Buyer in the Environmental
Defect Notice (including all of the Properties withdrawn from the purchase and
sale under this Agreement pursuant to Section 8(e)(iii) below); (ii) the Title
Defect Values for all of the Title Defects asserted in the Title Defect Notice
(including all of the Properties withdrawn from the purchase and sale under this
Agreement pursuant to Section 7(d)(v) above); and (iii) for all corrective
actions with respect to Casualty Events pursuant to Section 9(b) below, exceeds
seven and one-half percent (7.5%) of the unadjusted Purchase Price, then either
Party may terminate this Agreement by written notice delivered to the other
Party on or before the Closing. If this Agreement is terminated pursuant to this
Section, the Escrow Agent shall promptly deliver to Buyer the Deposit (and all
interest thereon, if any) as Buyer’s sole and exclusive remedy, and each Party
hereby disclaims, waives and releases any and all Claims against the other Party
arising in connection with or related to such termination.
 
(h)           Exclusive Remedy.  Notwithstanding anything to the contrary
herein, this Section 8 shall be Buyer’s sole and exclusive remedy against Seller
for Environmental Defects described in the Environmental Defect Notice, and
Buyer hereby disclaims, waives, and releases any and all Claims against Seller
arising in connection with or related to such Environmental Defects.
 
9.           Casualty Loss.
 
(a)           Risk of Loss.  Buyer shall assume all risk of loss with respect
to: (i) changes in commodities prices, credit markets, and other market factors
or conditions; (ii) changes in production characteristics including production
declines, depletion, watering out, collapsed casing, sand infiltration, seismic
activity or other similar adverse changes; and (iii) normal wear and tear.

 
-24-

--------------------------------------------------------------------------------

 

(b)           Casualty Loss.  Prior to the Closing, if a portion of the
Properties are destroyed by fire or other casualty (excluding normal wear and
tear, and changes in production characteristics), or if a portion of the
Properties is taken or threatened to be taken in condemnation or under the right
of eminent domain (collectively, a “Casualty Event”), Seller shall promptly
deliver to Buyer written notice of such Casualty Event with reasonable detail of
the nature of such Casualty Event, and Seller’s good faith proposal for the
appropriate corrective action with respect thereto including any environmental
remediation required pursuant to applicable Environmental Laws. For purposes of
this Section, the “Casualty Loss” shall be equal to the lesser of the cost of
such appropriate corrective action, and the Allocated Value of the Properties
affected by such Casualty Event; provided, however, that, notwithstanding
anything to the contrary herein, any individual Casualty Loss which is less than
One Hundred Thousand Dollars (US $100,000.00) (the “Casualty Threshold”) shall
not be deemed an Casualty Event hereunder. Buyer hereby disclaims, waives and
releases any and all Claims against Seller arising in connection with or related
to any individual Casualty Loss which is less than the Casualty Threshold, and
such Casualty Loss shall be accepted and assumed by Buyer.
 
(c)           Casualty Remedies.  Seller shall have the right, but not the
obligation, to elect to remedy any Casualty Loss prior to the Closing. If Seller
elects to remedy such Casualty Loss prior to the Closing, Seller shall repair or
replace any property damaged, destroyed or taken by such Casualty Event with
property of a similar nature and kind reasonably acceptable to Buyer. If such
Casualty Event results in any Environmental Defect, such remedy by Seller
hereunder shall include remediation of such Environmental Defect to Buyer’s
reasonable satisfaction. If Seller remedies such Casualty Loss prior to the
Closing to the reasonable satisfaction of Buyer, there shall be no adjustment to
the Purchase Price. Seller shall not voluntarily compromise, settle or adjust
any amounts payable by reason of any Casualty Event without the prior written
consent of Buyer. If the Closing occurs with respect to any of the Properties
affected by a Casualty Event, Seller shall assign to Buyer the proceeds of any
insurance coverage or condemnation award attributable to such affected
Properties. Notwithstanding anything to the contrary herein, either Party shall
have the right, but not the obligation, to elect to withdraw from the purchase
and sale hereunder any of the Properties affected by such Casualty Event by
written notice delivered to the other Party on or before the Closing, and such
Properties shall be deemed to be Withdrawn Properties hereunder. At the Closing:
(A) Seller shall except and reserve the Withdrawn Properties from the
Assignments and (B) the Purchase Price for the remaining Properties shall be
reduced by the Allocated Value of the Withdrawn Properties. Each Party hereby
disclaims, waives and releases any and all Claims against the other Party
arising in connection with or related to such Withdrawn Properties. If Seller
does not remedy a Casualty Loss prior to the Closing to the reasonable
satisfaction of Buyer, and the affected Properties are not withdrawn from the
purchase and sale hereunder, the Purchase Price shall be reduced by Casualty
Loss, less the proceeds of any insurance coverage or condemnation award
attributable to such affected Properties received by Buyer.
 
(d)           Post-Closing Remedies.  Seller shall have the right, but not the
obligation, to remedy any Casualty Loss affecting any of the Withdrawn
Properties, at Seller’s sole cost and expense, on or before the Post-Closing
Date. Seller shall promptly deliver to Buyer written notice of such remedy along
with pertinent information reasonably necessary to document such remedy. Such
remedy shall be reasonably acceptable to Buyer. Seller shall have the right, but
not the obligation, to cause Buyer to purchase from Seller such remedied
Withdrawn Properties for their Allocated Value by written notice delivered to
Buyer on or before ten (10) days after the Post-Closing Date. In addition, Buyer
shall have the right, but not the obligation, to cause Seller to sell to Buyer
such remedied Withdrawn Properties for their Allocated Value by written notice
delivered to Seller on or before ten (10) days after the Post-Closing Date. Upon
receipt by Buyer of an executed and acknowledged recordable assignment
(substantially in the form of the Assignments) covering such remedied Withdrawn
Properties, Buyer shall promptly pay to Seller an amount equal to the Allocated
Value of such remedied Withdrawn Properties.

 
-25-

--------------------------------------------------------------------------------

 

(e)           Casualty Termination.  If the aggregate amount of: (i) the
adjustments to the Purchase Price for Casualty Events pursuant to this Section,
(ii) the Title Defect Values for all of the Title Defects asserted in the Title
Defect Notice (including all of the Properties withdrawn from the purchase and
sale under this Agreement pursuant to Section 7(d)(v) above); and (iii) the
Remediation Values for all Environmental Defects asserted by Buyer in the
Environmental Defect Notice (including all of the Properties withdrawn from the
purchase and sale under this Agreement pursuant to Section 8(e)(iii) above),
exceeds seven and one-half percent (7.5%) of the unadjusted Purchase Price, then
either Party may terminate this Agreement by written notice delivered to the
other Party on or before the Closing. Upon such termination, the Escrow Agent
shall promptly deliver to Buyer the Deposit (and all interest thereon, if any)
as Buyer’s sole and exclusive remedy, and each Party hereby disclaims, waives
and releases any and all Claims against the other Party arising in connection
with or related to such termination.
 
(f)            Casualty Disputes. The Parties may submit to binding arbitration
pursuant to Section 21(j) below any dispute with respect to the existence of a
Casualty Event, the Casualty Loss, and the appropriate resolution thereof;
provided, however, that, notwithstanding anything in this Agreement to the
contrary, the arbitrator shall be a licensed petroleum engineer with a minimum
of ten (10) years of experience in the oil and gas industry.
 
10.         Preferential Rights and Consents.  Seller shall mail all required
notices with respect to preferential purchase rights and consents to assignment
as soon as possible after this Agreement is executed by the Parties, but in no
event shall Seller send out such notices later than seven (7) days after
execution of this Agreement by the Parties. The Parties shall use their
commercially reasonable efforts in good faith to obtain such waivers of
preferential rights and consents to assignment.  In the event that any such
preferential purchase right is timely exercised prior to the Closing, the
applicable Properties shall cease to be a part of this transaction, and the
Purchase Price for the Properties shall be reduced by the Allocated Value of the
applicable Properties.  In the event that any such consent is not obtained prior
to Closing, to the extent requested by Buyer, the applicable Properties shall be
excluded from the Closing, the Purchase Price shall be reduced by the Allocated
Value of the applicable Properties, and each such Property shall be conveyed to
Buyer if the applicable consent is obtained within 120 days after Closing, at
which time Buyer shall pay Seller the Allocated Value of such Property.
 
11.         Conditions Precedent to the Obligations of Seller to Close.  The
obligations of Seller to be performed at the Closing are subject to the
fulfillment (or waiver by Seller in Seller’s sole discretion) before or at the
Closing, of each of the following conditions:

 
-26-

--------------------------------------------------------------------------------

 

(a)           Representations and Warranties.  The representations and
warranties by Buyer set forth in this Agreement shall be true and correct in all
material respects at and as of the Closing; and Buyer shall have performed and
complied with, in all material respects, all covenants and agreements required
to be performed and satisfied by Buyer at or prior to the Closing. If, at or
prior to the Closing, Seller has knowledge that Buyer is in breach of any part
of this Agreement, Seller shall disclose such breach to Buyer to afford Buyer an
opportunity to remedy or cure the same within ten (10) days of the date on which
Seller advised Buyer of such breach. If Seller notifies Buyer of such breach at
the Closing, the Closing shall be delayed for up to ten (10) days to give Buyer
an opportunity to cure the breach and such delay shall not be a breach under
this Agreement or entitle Buyer or Seller to any damages.
 
(b)           No Litigation.  There shall be no suits, actions or other
proceedings pending or threatened to enjoin the consummation of the transactions
contemplated by this Agreement (other than by Seller or any of Seller’s
affiliates) or seeking substantial damages against Seller in connection
therewith.
 
(c)           Closing Obligations.  Buyer shall contemporaneously perform its
closing obligations under Section 13 below.
 
12.         Conditions Precedent to the Obligations of Buyer to Close.  The
obligations of Buyer to be performed at the Closing are subject to the
fulfillment (or waiver by Buyer in Buyer’s sole discretion) before or at the
Closing, of each of the following conditions:
 
(a)           Representations and Warranties.  The representations and
warranties by Seller set forth in this Agreement shall be true and correct for
representations and warranties qualified by materiality, and true and correct in
all material respects for representations and warranties not qualified by
materiality, in each case, at and as of the Closing; and Seller shall have
performed and complied with, in all material respects, all covenants and
agreements required to be performed and satisfied by Seller at or prior to the
Closing. If, at the Closing, Buyer has knowledge that Seller is in breach of any
part of this Agreement, Buyer shall disclose such breach to Seller to afford
Seller an opportunity to remedy or cure the same within ten (10) days of the
date on which Buyer advised Seller of such breach. If Buyer notifies Seller of
such breach of the Closing, the Closing shall be delayed for up to ten (10) days
to give Seller an opportunity to cure the breach, and such delay shall not be a
breach of this Agreement or entitle Buyer or Seller to any damages.
 
(b)           No Litigation.  There shall be no suits, actions or other
proceedings pending or threatened to enjoin the consummation of the transactions
contemplated by this Agreement (other than by Buyer or any of Buyer’s
affiliates) or seeking substantial damages against Buyer in connection
therewith.
 
(c)           Closing Obligations.  Seller shall contemporaneously perform its
closing obligations under Section 13 below.
 
13.         Closing.  The purchase and sale of the Properties pursuant to this
Agreement shall be consummated at a closing (the “Closing”), to be held at the
offices of counsel to Mega in Denver, Colorado, on or before December 1, 2010,
unless such date is extended in accordance with the provisions hereof (the
“Closing Date”).

 
-27-

--------------------------------------------------------------------------------

 

(a)           Preliminary Settlement Statement.  Seller shall prepare and
deliver to Buyer on or before five (5) days prior to the Closing Date a
statement (the “Preliminary Settlement Statement”) setting forth the proposed
adjustments to the Purchase Price (the “Preliminary Amount”) provided in Section
3 above. The Preliminary Amount will be based upon actual amounts, if known on
the date thereof, or estimates based upon the best information then available.
Seller shall prepare the Preliminary Settlement Statement in accordance with
this Agreement and with generally accepted accounting principles customarily
applied in the oil and gas industry.
 
(b)           Closing Deliverables.  At the Closing, the following events shall
occur, each event under the control of one Party being a condition precedent to
the events under the control of the other Party, and each event being deemed to
have occurred simultaneously with the other events:
 
(i)           Seller shall execute, acknowledge and deliver to Buyer an
assignment, conveyance and bill of sale of the Properties, excepting and
reserving unto Seller the Excluded Assets, in the form of Exhibit H hereto, in
sufficient counterparts for recordation (the “M/S Assignment”). The M/S
Assignment shall contain a special warranty of title against liens, encumbrances
and defects of title arising by, through or under Seller, but not otherwise,
subject to the Permitted Encumbrances. Seller shall execute, acknowledge and
deliver to Buyer an assignment, conveyance and bill of sale from each of: (i)
Helm Energy, LLC; (ii) Mega Opportunities, LLC; (iii) Switchback Argentina; (iv)
Tioga Oil & Gas; and (v) Blue Sky Power, LLC, in each case, with respect to such
party’s interest in the Properties, excepting and reserving unto such party the
Excluded Assets, in the form of Exhibit H hereto, in sufficient counterparts for
recordation (each, a “Beneficial Owner Assignment” and, collectively with the
M/S Assignment, the “Assignments”). Each Beneficial Owner Assignment shall
contain a special warranty of title against liens, encumbrances and defects of
title arising by, through or under such party thereto, but not otherwise,
subject to the Permitted Encumbrances. Notwithstanding anything to the contrary,
except for the express representations and warranties of Seller set forth in
Section 4 above and in the Assignments, the Properties shall be assigned “AS IS,
WHERE IS, WITH ALL FAULTS, AND WITHOUT RECOURSE,” AND THE PARTIES EXPRESSLY
DISCLAIM ANY AND ALL WARRANTIES, EXPRESS, IMPLIED, STATUTORY, AT COMMON LAW OR
OTHERWISE, INCLUDING THE IMPLIED WARRANTY OF MERCHANTABILITY AND FITNESS FOR A
PARTICULAR PURPOSE. Each of the Assignments shall contain an express assumption
by Buyer pursuant to which Buyer shall assume and agree to be bound by all of
the terms and conditions of the Leases, the Surface Rights and the Material
Contracts.

 
-28-

--------------------------------------------------------------------------------

 

(ii)          Unless Buyer has reasonably objected to the Preliminary
Amount  (in which case, Closing shall be delayed until such dispute is
resolved), at Closing, Buyer shall deliver to Seller the Preliminary Amount in
immediately available funds by wire transfer to an account designated by Seller,
less the Deposit and the Allocated Value of the Withdrawn Properties.  Following
Closing, the Deposit shall be held by the Escrow Agent in the Escrow Account for
Claims by Buyer for any amounts due by Seller to Buyer for indemnification by
Seller pursuant to Section 17.  Notwithstanding anything in this Agreement to
the contrary, following Closing, 100% of the Deposit shall be available to
satisfy indemnification claims by Buyer against either or both of Mega and Saga,
and the Deposit shall not be deemed to be only proportionately available with
respect to claims against one or the other.  To the extent there are any
Mechanic’s Liens filed against the Properties for delinquent, unpaid amounts due
and owing by Seller, the Purchase Price shall be reduced in accordance with
Section 7(d)(iii)(D) above, and Buyer shall accept and acquire the Properties
subject to and burdened by such Mechanics Liens.
 
(iii)         On or before the Closing, Seller will disclose to Buyer the
identity of all purchasers of production from the Properties. Seller and Buyer
shall execute and deliver division orders, change of operator forms, transfer
orders or letters in lieu thereof prepared by Buyer, subject to Seller’s
approval, directing all purchasers of the Production from the Properties to make
payment of proceeds attributable to such Production occurring on or after the
Effective Time to Buyer.
 
(iv)         Seller shall execute and deliver a Non-Foreign Affidavit in the
form attached hereto as Exhibit I.
 
14.         Post-Closing Adjustments.  On or before the Post-Closing Date,
Seller shall prepare and deliver to Buyer a statement (the “Final Settlement
Statement”) setting forth each adjustment to the Adjusted Purchase Price in
accordance with Section 3 above. Seller shall prepare the Final Settlement
Statement in accordance with this Agreement, and with generally accepted
accounting principles customarily applied in the oil and gas industry. On or
before thirty (30) days after receipt of the Final Settlement Statement, Buyer
shall have the right, but not the obligation, to deliver to Seller written
notice of any objections to any adjustments in the Final Settlement Statement.
Buyer’s notice shall specifically describe any objectionable adjustments
including the nature and extent of such objections, along with supporting
documentation thereof. If Buyer fails to deliver written notice of such
objections within said time period, the adjustments in the Final Settlement
Statement shall be deemed conclusively to be final and binding upon the Parties.
If Buyer delivers written objections within said time period, the Final
Settlement Statement shall be deemed conclusively to be final and binding with
respect to all adjustments other than those specifically described in Buyer’s
written objections. Buyer and Seller shall use their reasonable efforts in good
faith to confer and resolve any objections on or before fifteen (15) days after
Seller’s receipt of Buyer’s notice of objections. If Buyer and Seller resolve
all objections, the adjusted Final Settlement Statement and the Adjusted
Purchase Price shall be deemed conclusively to be final and binding upon the
Parties. Any adjustments not resolved within said 15-day time period shall, at
either Party’s request, be resolved by binding arbitration pursuant to Section
21(j) below. With respect to any adjustments in the Final Settlement Statement,
the “Settlement Date” shall be the date upon which such adjustments are deemed
final and binding hereunder. If the Adjusted Purchase Price is more than the
Preliminary Amount, Buyer shall pay Seller the amount of such difference. If the
Adjusted Purchase Price is less than the Preliminary Amount, Seller shall pay
Buyer the amount of such difference. Any such payment by Buyer or Seller
hereunder shall be paid by wire transfer in immediately available funds on or
before five (5) days after the Final Settlement Date.
 
 
-29-

--------------------------------------------------------------------------------

 

15.         Post-Closing Covenants.
 
(a)           Recording and Sales Tax.  Buyer shall, as soon as practicable,
record counterparts of the Assignments in the appropriate offices of the state
and counties in which the lands covered by such instrument are located. Buyer
shall deliver promptly to Seller true and accurate photocopies of the
Assignments with the recording information thereon on or before thirty (30) days
after recordation.  Buyer shall promptly pay to the appropriate Governmental
Authority all recording, filing, stamp, registration, documentary, real property
transfer and other similar taxes and fees incurred or imposed in connection with
this Agreement and the transactions contemplated hereby (collectively, the
“Recording Costs”).  As noted in Section 3(i), the sale of the Equipment is
exempt from West Virginia sales and use taxes as an isolated transaction and,
accordingly, such taxes are not being collected in connection with the sale of
the Equipment pursuant to this Agreement.
 
(b)           Records.  As soon as reasonably practicable after the Closing,
Seller shall deliver to Buyer, at Seller’s address or at such other place as any
of same may be kept, copies of the Records, at Seller’s sole cost and expense.
 
(c)           Suspense Funds.  Seller is transferring to Buyer suspense funds
held by Seller, or by any third party on behalf of Seller, which are
attributable to the period prior to the Effective Time for the benefit of the
royalty, overriding royalty interest and working interest owners with respect to
the Properties.
 
(d)           Assumption.  As of the Closing, Buyer shall assume all duties,
obligations and liabilities arising in connection with or related to the
Properties from and after the Closing including: (i) the Leases, the Wells, the
Equipment, the Surface Rights, the Material Contracts, and other contracts or
agreements affecting the Properties or relating to the ownership or operation of
the Properties; and (ii) for the plugging and abandonment of the Wells, and the
restoration and remediation of the Land in connection therewith in accordance
with all applicable Law.
 
16.         Operations.  The Parties acknowledge and agree that Seller cannot
and does not represent, warrant or covenant that Buyer shall become successor
operator of all or any portion of the Properties because Seller may not own one
hundred percent (100%) of the Properties, or portions thereof may be subject to
operating, unit, pooling, communization or other agreements which control the
appointment of a successor operator. Seller shall use Seller’s commercially
reasonable efforts in good faith to assist Buyer with becoming successor
operator. Buyer shall promptly file all appropriate forms and declarations or
bonds with federal and state agencies necessary for Buyer’s to assume operations
hereunder. For all of the Properties operated by Seller in which Buyer (or
Buyer’s designee) is elected successor operator, Seller shall execute and
deliver, or cause Seller’s affiliates to execute and deliver, to Buyer on the
Closing Date (or such date as Buyer and Seller may otherwise agree), and Buyer
shall promptly file, the appropriate forms with the applicable regulatory agency
transferring operatorship of such Properties to Buyer.

 
-30-

--------------------------------------------------------------------------------

 

17.         Indemnities.  “Claims” shall mean any and all claims, demands,
complaints, causes of action, suits, actions, judgments, damages, awards, fines,
penalties, recoveries, settlements, appeals, duties, obligations, liabilities,
losses, debts, costs and expenses (including court costs, expert witness fees
and reasonable attorneys’ fees).
 
(a)           Seller’s Indemnification.  Except for matters covered by Buyer’s
environmental indemnification in Section 17(c) below, and subject to the
monetary limitation in Section 17(e) below and the time limitation in Section
17(f) below, Seller shall indemnify, defend and hold harmless Buyer, and Buyer’s
affiliates, investment bankers, brokers, accountants, attorneys, successors and
assigns, and their respective officers, directors, shareholders, managers,
members, partners, employees, agents and representatives, from and against any
and all Claims attributable to the Properties on or prior to the Closing Date,
or that are attributable to a breach by Seller of any of Seller’s
representations, warranties or covenants hereunder.
 
(b)           Buyer’s Indemnification.  Except for matters covered by Seller’s
indemnification obligations described in Section 17(a) above, Buyer shall
indemnify, defend and hold harmless Seller, and Seller’s affiliates, investment
bankers, brokers, accountants, attorneys, successors and assigns, and their
respective officers, directors, shareholders, managers, members, partners,
employees, agents and representatives (collectively, “Seller Group”), from and
against any and all Claims attributable to the Properties after the Closing
Date, or that are attributable to a breach by Buyer of any of Buyer’s
representations, warranties or covenants hereunder.
 
(c)           Buyer’s Environmental Indemnification.  Except for Claims
attributable to a breach by Seller of any of Seller’s representations,
warranties or covenants hereunder, and Claims relating to releases, discharges,
spills, treatment, storage and disposal in, on or under lands other than the
Properties, Buyer shall indemnify, defend and hold harmless Seller Group from
and against any and all Claims arising in connection with or related to any
contamination or condition resulting from any release, discharge, spill,
production, treatment, storage or disposal, or the migration or transportation
from other lands, of any wastes, pollutants, contaminants, hazardous materials
or other materials or substances, attributable to the Properties both before and
after the Closing Date (including environmental response, remediation and
restoration costs, or any other costs related to environmental damage, including
damages to natural resources).
 
(d)           Monetary Damages.  Seller and Buyer acknowledge and agree that the
payment of money, as limited by the terms of this Agreement, shall be adequate
compensation for any and all Claims of breach of representation, warranty or
covenant contained herein, or for any other Claims arising in connection with or
with respect to the transactions contemplated by this Agreement. As the payment
of money shall be adequate compensation, Buyer and Seller hereby waive, disclaim
and release any and all rights to rescind this Agreement or any of the
transactions contemplated hereby after the Closing.

 
-31-

--------------------------------------------------------------------------------

 

(e)           Monetary Limitation.  Seller shall not be obligated to indemnify
Buyer for any Claim pursuant to Section 17(a) above except to the extent that
such Claim exceeds Fifty Thousand (US $50,000.00) (the “Claim Deductible”).  The
Parties acknowledge and agree that it is the intent of the Parties that this
Claim Deductible shall be a deductible and not a threshold, and Seller’s
indemnity pursuant to Section 17(a) above shall cover and include that portion
of the Claims in excess of the Claim Deductible only. Notwithstanding anything
to the contrary, Buyer’s right to indemnification by Seller pursuant to Section
17(a) above shall be limited to and shall not exceed ten percent of the
unadjusted Purchase Price (the “Monetary Limitation”).  Seller shall have the
right to distribute that portion of the Purchase Price received by Seller to
Seller’s shareholders, members and/or partners from and after the Closing,
except that the Escrow Agent shall retain the Deposit during the time period
described in Section 17(f) below.  All claims by Buyer for indemnification by
Seller shall be paid by the Escrow Agent to Buyer from the Deposit only in
accordance with the written instructions of Buyer and Seller or pursuant to an
arbitral award or court order; provided, however, the Parties acknowledge and
agree that Buyer shall have the right to recover damages from Seller for any
amount due and owing to Buyer pursuant to this Section 17 that is in excess of
the amount of the Deposit, subject to the Monetary Limitation.  The Parties
shall submit to binding arbitration pursuant to Section 21(j) below all disputes
regarding the validity and amount of any Claims for indemnification hereunder,
and the proper resolution thereof. The Claim Deductible and the Monetary
Limitation shall not apply to any Claims by Buyer arising from Seller’s
intentional or willful misrepresentation of a material fact contained in this
Agreement, the exhibits and schedules hereto, or the Records which
misrepresentation constitutes intentional fraud pursuant to applicable Law.
 
(f)            Time Limitation.  Any Claims by Buyer for indemnification by
Seller hereunder shall be made by written notice delivered to Seller on or
before nine (9) months after the Closing Date (the “Indemnity Deadline”), except
that Claims by Buyer for indemnification (x) for taxes may be made by written
notice delivered to Seller on or before the date that is thirty (30) days after
the expiration of the applicable statute of limitations with respect to the tax
matter for which indemnification is sought and (y) relating to personal injury,
death or property damage may be made without time limit.  Notwithstanding
anything to the contrary: (i) no Claims by Buyer for indemnification by Seller
hereunder may be brought after the Indemnity Deadline, if applicable; and (ii)
Seller’s applicable indemnification obligations under this Section 17 shall
terminate and expire automatically on the Indemnity Deadline; provided, however,
for any Claims asserted in good faith by Buyer for indemnification by Seller for
which Buyer has delivered to Seller written notice on or before the Indemnity
Deadline, Seller’s indemnification obligation under this Section 17 shall remain
in full force and effect until the final resolution of such Claims.  Upon the
later of the Indemnity Deadline and the final resolution of any Claims asserted
in good faith by Buyer for indemnification by Seller for which Buyer has
delivered to Seller written notice on or before the Indemnity Deadline, the
Escrow Agent shall promptly deliver to Seller the balance of the Deposit, and
all interest accrued thereon, remaining after the payment of all amounts due
Buyer hereunder. Notwithstanding anything to the contrary herein, upon the
Indemnity Deadline, if the Deposit, and all interest thereon, are in excess of
the aggregate amount of all Claims asserted in good faith by Buyer for
indemnification by Seller hereunder, the Escrow Agent shall promptly deliver to
Seller such excess amount.  The time limitation in this Section 17(f) shall not
apply to any Claims by Buyer arising from Seller’s intentional or willful
misrepresentation of a material fact contained in this Agreement, the exhibits
and schedules hereto, or the Records which misrepresentation constitutes
intentional fraud pursuant to applicable Law.

 
-32-

--------------------------------------------------------------------------------

 

(g)           Compromise or Settlement.  No Party entitled to indemnification
hereunder, or in connection with the transactions contemplated by this
Agreement, shall settle, compromise or take any other action with respect to any
Claims which may prejudice or otherwise have a material adverse effect on the
ability of the Party responsible for such indemnification, or potentially liable
for such Claims, to defend, compromise or settle such Claims, provided that the
Party responsible for such indemnification is actively defending such Claim.
 
(h)           Mitigation.  A Party entitled to indemnification hereunder, or in
connection with the transactions contemplated by this Agreement, shall use such
Party’s reasonable efforts in good faith to mitigate all Claims promptly upon
such Party’s knowledge of any event or circumstance which may reasonably be
expected to give rise to any Claims indemnifiable or recoverable hereunder or in
connection herewith.
 
(i)            Knowledge.  Neither Party shall have any obligation or liability
under this Agreement, or in connection with the transactions contemplated by
this Agreement, for any breach, default or noncompliance with respect to any
representation, warranty or covenant contained in this Agreement if: (a) such
breach, default or noncompliance shall have been waived by the other Party; or
(b) only for purposes of indemnity claims pursuant to Section 17, such other
Party had knowledge (as defined in Sections 4 and 5 above) of such breach,
default or noncompliance at or before the Closing.
 
(j)            Exclusive Remedy.  If the Closing occurs, the sole and exclusive
remedy of Buyer and Seller with respect to this Agreement, and the transactions
contemplated hereby, shall be pursuant to the indemnification provisions of this
Section 17 only. Any and all Claims for the breach of any representation,
warranty or covenant contained herein, or for any other Claims arising in
connection with or with respect to the transactions contemplated by this
Agreement, shall be subject to the provisions set forth in this Section 17.
Except for the rights and remedies expressly stated in this Agreement (including
the indemnification provisions of this Section 17), if the Closing occurs, each
Party shall be deemed to have disclaimed, waived and released any and all rights
and remedies, at law or in equity, against the other Party for any Claims
arising in connection with or related to this Agreement, and the transactions
contemplated hereby, including any right of contribution under any and all
applicable Law.

 
-33-

--------------------------------------------------------------------------------

 

18.         Disclaimers.
 
(a)           EXCEPT FOR SELLER’S EXPRESS REPRESENTATIONS AND WARRANTIES
CONTAINED IN SECTION 4 ABOVE, AND SELLER’S SPECIAL WARRANTY OF TITLE IN THE
ASSIGNMENTS, THE PROPERTIES ARE BEING CONVEYED BY SELLER TO BUYER WITHOUT
WARRANTY OF ANY KIND, EXPRESS, IMPLIED, STATUTORY, AT COMMON LAW OR OTHERWISE,
AND THE PARTIES HEREBY EXPRESSLY DISCLAIM, WAIVE AND RELEASE ANY WARRANTY OF
MERCHANTABILITY, CONDITION, SAFETY, OR FITNESS FOR A PARTICULAR PURPOSE, AND
BUYER ACCEPTS THE PROPERTIES “AS IS, WHERE IS, WITH ALL FAULTS, AND WITHOUT
RECOURSE.” ALL DESCRIPTIONS OF THE PROPERTIES HERETOFORE OR HEREAFTER FURNISHED
TO BUYER BY SELLER GROUP HAVE BEEN AND SHALL BE FURNISHED SOLELY FOR BUYER’S
CONVENIENCE, AND HAVE NOT CONSTITUTED AND SHALL NOT CONSTITUTE A REPRESENTATION
OR WARRANTY OF ANY KIND BY SELLER GROUP. SELLER GROUP SHALL HAVE NO LIABILITY TO
BUYER FOR ANY CLAIMS CAUSED OR ALLEGED TO BE CAUSED, DIRECTLY, INDIRECTLY,
INCIDENTALLY OR CONSEQUENTIALLY, BY SUCH DESCRIPTIONS OF THE PROPERTIES, BY ANY
INADEQUACY THEREOF OR THEREWITH, ARISING IN STRICT LIABILITY OR OTHERWISE, OR IN
ANY WAY ARISING OUT OF BUYER’S PURCHASE THEREOF, EXCEPT AS SET FORTH IN THIS
AGREEMENT AND THE ASSIGNMENTS. THE PARTIES HEREBY ACKNOWLEDGE AND AGREE THAT, TO
THE EXTENT REQUIRED BY APPLICABLE LAW, THE DISCLAIMERS CONTAINED IN THIS
AGREEMENT ARE “CONSPICUOUS” FOR THE PURPOSES OF ALL APPLICABLE LAW.
 
(b)           EACH PARTY HEREBY EXPRESSLY DISCLAIMS, WAIVES AND RELEASES ANY AND
ALL WARRANTIES, EXPRESS, IMPLIED, STATUTORY, AT COMMON LAW OR OTHERWISE,
RELATING TO THE ACCURACY OF ANY OF THE INFORMATION FURNISHED WITH RESPECT TO THE
EXISTENCE OR EXTENT OF RESERVES, THE VALUE OF THE PROPERTIES BASED THEREON, OR
THE CONDITION OR STATE OF REPAIR OF THE PROPERTIES. THIS DISCLAIMER EXTENDS TO
ANY REPRESENTATION OR WARRANTY AS TO THE PRICES BUYER AND/OR SELLER ARE OR WILL
BE ENTITLED TO RECEIVE FROM THE PRODUCTION FROM THE PROPERTIES, IT BEING
ACKNOWLEDGED AND AGREED THAT ALL RESERVE, PRICE AND VALUE ESTIMATES UPON WHICH
BUYER HAS RELIED OR IS RELYING HAVE BEEN DERIVED BY THE INDIVIDUAL EVALUATION OF
BUYER. ALSO, BUYER ACKNOWLEDGES AND AGREES THAT RESERVE REPORTS ARE ESTIMATES
ONLY OF PROJECTED FUTURE OIL AND/OR GAS VOLUMES, FUTURE FINDING COSTS AND FUTURE
OIL AND/OR GAS SALES PRICES, ALL OF WHICH FACTORS ARE INHERENTLY IMPOSSIBLE TO
PREDICT ACCURATELY EVEN WITH ALL AVAILABLE DATA AND INFORMATION.
 
(c)           SELLER AND BUYER HEREBY ACKNOWLEDGE AND AGREE THAT THEY ARE NOT
“CONSUMERS” WITHIN THE MEANING OF ANY DECEPTIVE TRADE PRACTICES OR CONSUMER
PROTECTION ACT, OR ANY APPLICABLE LAW. BUYER HEREBY EXPRESSLY DISCLAIMS, WAIVES
AND RELEASES ALL OF BUYER’S RIGHTS AND REMEDIES UNDER ALL APPLICABLE LAW WHICH
MAY AFFORD CONSUMERS SPECIAL RIGHTS AND PROTECTIONS. AFTER CONSULTATION WITH AN
ATTORNEY OF BUYER’S OWN SELECTION, BUYER VOLUNTARILY CONSENTS TO THIS WAIVER AND
RELEASE. TO EVIDENCE BUYER’S ABILITY TO GRANT SUCH WAIVER, BUYER HEREBY
REPRESENTS AND WARRANTS TO SELLER THAT: (i) BUYER IS NOT IN A SIGNIFICANTLY
DISPARATE BARGAINING POSITION; (ii) BUYER IS REPRESENTED BY LEGAL COUNSEL IN
ENTERING INTO THIS AGREEMENT; AND (iii) SUCH LEGAL COUNSEL WAS NOT, DIRECTLY OR
INDIRECTLY, IDENTIFIED, SUGGESTED OR SELECTED BY SELLER OR ANY AGENT OF SELLER.

 
-34-

--------------------------------------------------------------------------------

 

(d)           NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY,
NEITHER PARTY SHALL BE ENTITLED TO CLAIM OR RECOVER FROM THE OTHER PARTY, AND
EACH PARTY HEREBY DISCLAIMS, RELEASES AND WAIVES ANY CLAIMS, AGAINST THE OTHER
PARTY FOR ANY CONSEQUENTIAL, PUNITIVE, EXEMPLARY, SPECIAL OR INDIRECT DAMAGES
(INCLUDING LOST SALES, INCOME, PROFIT, REVENUE, PRODUCTION, RESERVES OR
OPPORTUNITY), EXCEPT WITH RESPECT TO INDEMNIFICATION OF THIRD PARTY CLAIMS IN
ACCORDANCE WITH THE TERMS AND CONDITIONS OF THIS AGREEMENT.
 
19.         Termination and Remedies
 
(a)           Termination.  This Agreement, and the transactions contemplated
hereby, may be terminated at any time prior to the Closing: (i) by mutual
written consent of Seller and Buyer; (ii) by either Seller or Buyer, if the
Closing shall not have occurred on or before December 15, 2010 (the “Outside
Termination Date”); or (iii) as expressly provided elsewhere in this Agreement;
provided, however, the right to terminate this Agreement under this Section
19(a)(ii) shall not be available: (A) to Seller, if any breach of this Agreement
by Seller has been the principal cause of, or resulted in, the failure of the
Closing to occur on or before the Outside Termination Date; or (B) to Buyer, if
any breach of this Agreement by Buyer has been the principal cause of, or
resulted in, the failure of the Closing to occur on or before the Outside
Termination Date. If this Agreement is terminated pursuant to this Section
19(a), the Escrow Agent shall promptly deliver the Deposit (and all interest
thereon, if any) to Buyer as Buyer’s sole and exclusive remedy, and each Party
hereby disclaims, waives and releases any and all Claims against the other Party
arising in connection with or related to such termination.
 
(b)           Buyer’s Remedy.  IF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT ARE NOT CONSUMMATED ON OR BEFORE THE CLOSING DATE BY REASON OF
SELLER’S WRONGFUL FAILURE TO TENDER PERFORMANCE AT THE CLOSING, AND IF BUYER IS
NOT IN MATERIAL DEFAULT UNDER THIS AGREEMENT AND IS READY, WILLING AND ABLE TO
CLOSE, BUYER SHALL HAVE THE RIGHT TO TERMINATE THIS AGREEMENT BY WRITTEN NOTICE
DELIVERED TO SELLER, AND, IN THE ABSENCE OF A BREACH OR DEFAULT BY BUYER
HEREUNDER, THE ESCROW AGENT SHALL PROMPTLY DELIVER TO BUYER THE DEPOSIT (AND ALL
INTEREST THEREON, IF ANY).

 
-35-

--------------------------------------------------------------------------------

 

(c)           Seller’s Remedy.  IF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT ARE NOT CONSUMMATED ON OR BEFORE THE CLOSING DATE BY REASON OF BUYER’S
WRONGFUL FAILURE TO TENDER PERFORMANCE AT THE CLOSING, AND IF SELLER IS READY,
WILLING AND ABLE TO CLOSE, AND SELLER IS NOT IN MATERIAL DEFAULT UNDER THE TERMS
OF THIS AGREEMENT, SELLER SHALL HAVE THE RIGHT TO TERMINATE THIS AGREEMENT BY
WRITTEN NOTICE DELIVERED TO BUYER, AND THE ESCROW AGENT SHALL PROMPTLY DELIVER
TO SELLER THE DEPOSIT (AND ALL INTEREST THEREON, IF ANY).
 
20.         Notices.  All notices and communications required or permitted under
this Agreement shall be in writing addressed as set forth below, and any notice
or communication hereunder shall be deemed to have been duly delivered upon the
earliest of: (a) actual receipt by the Party to be notified; (b) three (3) days
after deposit with the United States Postal Service, certified mail, postage
prepaid, return receipt requested; (c) if by facsimile transmission, upon
confirmation by the recipient of receipt; or (d) by Federal Express overnight
delivery (or other reputable overnight delivery service), two days after
deposited with such service. All such notices shall be addressed as follows:
 
If to Seller:
MegaEnergy, Inc.
7374 South Alton Way, # 201
Centennial, Colorado 80112
Attention: Scott Hornafius, President
Telephone: (720) 875-9810
Fax: (720) 874-0187
Email: Scott@MegaEnergy.net
  
Saga Petroleum Corp.
600 17th Street, Suite 1700N
Denver, Colorado 80202
Attention: J. Charles Farmer, President
Telephone: (303) 996-7766
Fax: (303) 996-7767
Email:
   
With a copy to:
Ducker, Montgomery, Lewis & Bess, PC
1560 Broadway, Suite 1400
Denver, CO 80202
Attention: Robert G. Lewis, Esq.
Telephone: (303) 861-2828
Fax: (303) 861-4017
Email: rlewis@duckerlaw.com
 




 
-36-

--------------------------------------------------------------------------------

 


If to Buyer:
Gastar Exploration USA., Inc.
1331 Lamar, Suite 1080
Houston, TX 77010
Attention: Mr. J Russell Porter
Telephone:  713.739.1800
Fax: 713.739.0458
Email:  rporter@gastar.com
     
With a copy to:
Vinson & Elkins LLP
First City Tower
1001 Fannin Street, Suite 2500
Houston, TX 77002-6760
Attn:  T. Mark Kelly
Telephone:  713.758.4592
Fax:  713.615.5531
 

  
Either Party may, upon written notice to the other Party, change the address and
individual to whom such communications are thereafter to be directed.


21.         Miscellaneous.
 
(a)           Exhibits.  All exhibits and schedules attached to this Agreement
are hereby incorporated by reference herein and made a part hereof for all
purposes as if set forth in their entirety herein. The schedule numbers used in
this Agreement refer to the corresponding sections of the Agreement to which
such schedule relates; provided, however, to the extent that a matter is
disclosed in a schedule is relevant and reasonably apparent on its face to apply
to the disclosure required by any other section of this Agreement, such matter
shall be deemed to be disclosed in such other section of this Agreement, whether
or not an explicit cross reference appears.
 
(b)           Integration.  This Agreement, and the exhibits and schedules
hereto, and the Farmout Agreement, and the exhibits and schedules thereto,
constitute the entire agreement between the Parties with respect to the subject
matter hereof, and supersede and replace any and all prior negotiations,
discussions, understandings and agreements, whether oral or written, relating to
such subject matter.
 
(c)           Amendments.  This Agreement may not be altered or amended, nor may
any rights hereunder be waived, except by a written document signed by the Party
to be charged with such amendment or waiver.
 
(d)           No Assignment.  Except in accordance with Section 21(o) below
(Like-Kind Exchanges), a Party shall not assign, or contract to assign, any of
its rights, interests, obligations or duties under this Agreement without the
prior written consent of the other Party, which consent shall not be
unreasonably withheld. Such other Party shall consent to a proposed assignment
hereunder to the extent that the proposed assignee has the financial and
technical ability to perform the obligations of assignor under this Agreement,
and such assignment is in compliance with the terms and conditions of this
Agreement. Any attempted assignment in breach of this provision shall be null
and void. Any assignment hereunder shall be subject to all of the terms and
conditions of this Agreement, and the proposed assignee shall agree to assume,
bear and perform all of the obligations of the assignor hereunder.
Notwithstanding the foregoing, Buyer may assign this Agreement to an affiliate
of Buyer; provided Buyer shall remain liable to Seller for all of Buyer’s
duties, obligations and liabilities hereunder.

 
-37-

--------------------------------------------------------------------------------

 

(e)           Binding Effect.  Subject to the foregoing, this Agreement shall be
binding upon and inure to the benefit of the Parties, and their respective
successors and assigns.
 
(f)           Relationship.  Notwithstanding anything to the contrary, the
representations, covenants, indemnities, duties, obligations and liabilities of
Mega and Saga under this Agreement are separate and several, and not joint or
collective.
 
(g)           Third Parties.  Except for indemnified Persons or entities
described in Section 17 above (Indemnities), this Agreement shall not confer any
rights, benefits or remedies to any Person or entity not a Party hereto.
 
(h)           No Merger; Survival.  None of the provisions of this Agreement
shall be deemed to have merged with any assignment or other instrument hereafter
executed. Except as otherwise specified herein, the representations and
warranties made by Seller in Sections 4(h) through 4(p) inclusive shall survive
for 270 days after the Closing Date, shall expire automatically 270 days after
the Closing Date, and no new Claims for breach thereof shall be made after the
expiration of such 270 day period. Notwithstanding the foregoing, the
representations and warranties made by Seller in Section 4(a) through 4(g)
inclusive, and the representations and warranties made by Buyer in Section 5(a)
through 5(i) inclusive, shall survive for the applicable statute of limitations
period.
 
(i)            Expenses and Fees.  Except as otherwise expressly set forth in
this Agreement, each Party shall pay its own fees and expenses incident to the
negotiation and preparation of this Agreement and consummation of the
transactions contemplated hereby, including broker fees.  
 
(j)            Arbitration.  Any dispute arising out of or relating in any way
to this Agreement (“Dispute”) shall be determined by binding arbitration
hereunder. Arbitration shall be commenced by either Party delivering to the
other Party written notice (the “Arbitration Demand”) which shall set forth in
reasonable detail the basis of the dispute.  The Parties shall use their
reasonable efforts in good faith to agree upon a single arbitrator, who shall be
a neutral, disinterested party, who has never been an officer, director,
employee or attorney of any of the Parties, or any of their affiliates, who has
not less than ten (10) years experience in the oil and gas industry, and who has
a formal financial, accounting, petroleum engineering or legal education.  If
the Parties are unable to agree upon a mutually acceptable arbitrator on or
before thirty (30) days after receipt of the Arbitration Demand, then each Party
shall select their own arbitrator on or before forty-five (45) days after
receipt of the Arbitration Demand, and the two arbitrators so selected shall
select a third arbitrator on or before sixty (60) days after receipt of the
Arbitration Demand. The arbitration shall take place in Houston, Texas and shall
be conducted under the Commercial Arbitration Rules of the American Arbitration
Association then in effect. The hearing shall be commenced on or before sixty
(60) days after the selection of the arbitrators. The Parties and the
arbitrators shall proceed diligently and in good faith so that the arbitration
award shall be entered on or before sixty (60) days after the arbitration
hearing. The decision of a majority of the arbitrators (or, if the Parties
selected a single arbitrator, such arbitrator) shall be final, binding and
non-appealable, except on such grounds as exist for vacating or modifying an
arbitration award under the Federal Arbitration Act. The arbitrator(s) shall
have the discretion (but not the obligation) to award costs incurred by a
prevailing Party in connection with the arbitration, including reasonable
attorneys’ fees, expert fees, and out-of-pocket costs associated with the
arbitration, from the opposing Party. Either Party may apply to any court of
competent jurisdiction to enforce any arbitration award hereunder.

 
-38-

--------------------------------------------------------------------------------

 

(k)           Governing Law.  This Agreement, and all Claims arising in
connection with or related to hereto, or the negotiation, execution or
performance hereof (whether in contract or tort), shall be governed by and
construed in accordance with the Law of the State of Texas (excluding choice of
law provisions), except with respect to real property matters to the extent that
such matters are mandatorily governed by the Law of the State of West Virginia.
 
(l)           Press Releases.  No Party shall issue any press release relating
to the subject matter of this Agreement prior to the Closing without the prior
written approval of the other Party. Buyer may make any public disclosure Buyer
reasonably believes in good faith is required by applicable law or any listing
or trading agreement concerning its or its affiliates’ publicly-traded
securities (in which case Buyer shall use all reasonable efforts to advise
Seller, and give Seller an opportunity to comment on the proposed disclosure,
prior to making the disclosure).
 
(m)          Interpretation.  For purposes of interpreting the provisions of
this Agreement, the Parties acknowledge and agree that: (i) this Agreement is
the result of negotiations between Buyer and Seller, and their respective
counsel; (ii) Buyer and Seller are deemed to have equal bargaining power and
position; (iii) the Parties are deemed to have drafted this Agreement jointly;
and (iv) the rule of construction that ambiguities are to be resolved against
the drafting party shall not be employed in the interpretation or construction
of this Agreement.
 
(n)           Headings.  The headings of the articles and sections of this
Agreement and any listing of its contents are for guidance and convenience of
reference only, and shall not limit or otherwise affect any of the terms or
provisions of this Agreement.
 
(o)           Like-Kind Exchanges.  Seller and Buyer consent to each of the
other Party’s assignment of its rights under this Agreement to its Qualified
Intermediary (as that term is defined in Section 1.1031(k)-1(g)(4)(v) of the
Treasury Regulations promulgated under the Code), if any, or to its Qualified
Exchange Accommodation Titleholder (as that term is defined in Revenue Procedure
2000-37, 2000-2 C.B. 308), if any, in connection with effectuation of a
like-kind exchange within the meaning of Section 1031 of the Code.  However,
Seller and Buyer acknowledge and agree that any assignment of this Agreement to
a Qualified Intermediary or to a Qualified Exchange Accommodation Titleholder
shall not release Seller or Buyer from, or modify, any of their respective
duties, obligations and liabilities (including indemnity obligations) to each
other under this Agreement.  Each Party agrees to reasonably cooperate with the
other to attempt to structure the transaction as a like-kind exchange, provided
that (i) the Closing shall not be delayed and (ii) the Party requesting such
cooperation shall indemnify the other Party against any reasonable additional
costs or liabilities directly incurred by the non-requesting Party as a result
of an assignment or request for cooperation under this Section 21(o).

 
-39-

--------------------------------------------------------------------------------

 

(p)           Timing.  With respect to the dates set forth in Section 13, time
is of the essence.
 
(q)           Further Assurances.  After the Closing, Seller and Buyer shall
execute, acknowledge and deliver, or cause to be executed, acknowledged and
delivered, such instruments and take such other action as may be reasonably
necessary or advisable to carry out their obligations under this Agreement and
under any exhibit, document, certificate or other instrument delivered pursuant
hereto.
 
(r)           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute but one and the same agreement.
 
(s)           Facsimile and Electronic Signatures.  Buyer and Seller hereby
agree that this Agreement may be executed with facsimile and/or electronic
signatures, and that such facsimile and electronic signatures shall be valid and
binding on the Parties.
 
(t)           Construction.  Unless the context requires otherwise:  (a) any
pronoun used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns, pronouns and verbs
shall include the plural, and vice-versa; (b) reference to a Person includes
such Person’s successors and assigns but, in the case of a Party, only if such
successors and assigns are permitted by this Agreement, and reference to a
Person in a particular capacity excludes such Person in any other capacity; (c)
the gender (or lack of gender) of all words used in this Agreement includes the
masculine, feminine and neuter; (d) references to Articles and Sections refer to
Articles and Sections of this Agreement; (e) reference to any agreement
(including this Agreement), document or instrument means such agreement,
document or instrument as amended or modified and in effect from time to time in
accordance with the terms thereof and, if applicable, the terms of this
Agreement; (f) references to Exhibits or Schedules refer to the Exhibits or
Schedules attached to this Agreement; (g) references to Laws refer to such
applicable Laws as they may be amended from time to time, and references to
particular provisions of a applicable Law include any corresponding provisions
of any succeeding Law; (h) the word “or” is not exclusive; (i) the term
“include”, “includes ”, “including” or words of like import shall be deemed to
be followed by the words “without limitation”; (j) the terms “hereof”, “herein”
or “hereunder” refer to this Agreement as a whole and not to any particular
provision of this Agreement; (k) references to money refer to legal currency of
the United States of America; (l) when calculating the period of time before
which, within which or following which any act is to be done or step taken
pursuant to this Agreement, the date that is the reference date in calculating
such period shall be excluded; and (n) references to “days” are to calendar
days.

 
-40-

--------------------------------------------------------------------------------

 

(u)           Additional Agreements.  If Buyer purchases less than 100% interest
in the Properties, Buyer and Seller shall enter into such additional agreements
as are mutually acceptable to the Parties to reflect their joint ownership of
the Properties.

 
-41-

--------------------------------------------------------------------------------

 

EXECUTED on the date first set forth above, to be effective for all purposes as
of the Effective Time.


SELLER:
   
MegaEnergy, Inc.
 
Saga petroleum Corp.
     
By:
/s/ J. Scott Hornafius
 
By:
/s/ Brent J. Morse
Name: 
J. Scott Hornafius
 
Name:
Brent J. Morse
Title:
President
 
Title:
Vice President
     
BUYER:
   
Gastar Exploration USA, Inc.
   
By:
/s/ Henry J. Hansen
   
Name:
Henry J. Hansen
   
Title:
Vice President, Land
   


 
-42-

--------------------------------------------------------------------------------

 
